H-D USA LLC et al v. SunFrog LLC et al                                                                             Doc. 71




                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WISCONSIN

                      H-D U.S.A., LLC and HARLEY-
                      DAVIDSON MOTOR COMPANY
                      GROUP, LLC,
                                                                           Case No. 17-CV-711-JPS
                                            Plaintiffs,

                      v.

                      SUNFROG, LLC d/b/a SUNFROG
                      SHIRTS and JOHN DOES,                                               ORDER

                                            Defendants.


                            This is a trademark and copyright infringement case brought by

                    Plaintiffs,   collectively   referred   to   as   “Harley-Davidson,”      against

                    Defendants, collectively referred to as “SunFrog.” SunFrog runs a website

                    where third parties can upload designs and logos, place them onto clothing,

                    hats, mugs, or other items, and sell them. SunFrog handles printing the

                    goods and shipping them, and it takes the majority of the profits from the

                    sales. Harley-Davidson noticed that SunFrog advertised and sold many

                    items bearing its trademarks, including both word-marks and logos, and it

                    filed this lawsuit as a result. Before the Court is Harley-Davidson’s motion

                    for partial summary judgment. For the reasons stated below, it will largely

                    be granted.

                    1.      LEGAL STANDARD

                            Federal Rule of Civil Procedure 56 provides that the court “shall

                    grant summary judgment if the movant shows that there is no genuine

                    dispute as to any material fact and the movant is entitled to judgment as a

                    matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.




                                                                                                         Dockets.Justia.com
2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

         The court construes all facts and reasonable inferences in the light

most favorable to the non-movant. Bridge v. New Holland Logansport, Inc.,

815 F.3d 356, 360 (7th Cir. 2016). The court must not weigh the evidence

presented or determine credibility of witnesses; the Seventh Circuit

instructs that “we leave those tasks to factfinders.” Berry v. Chicago Transit

Auth., 618 F.3d 688, 691 (7th Cir. 2010). The party opposing summary

judgment “need not match the movant witness for witness, nor persuade

the court that [its] case is convincing, [it] need only come forward with

appropriate evidence demonstrating that there is a pending dispute of

material fact.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir.

1994).

         To meet its burden, the non-movant “must do more than simply

show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co, Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

“It is well-settled that speculation may not be used to manufacture a

genuine issue of fact.” Amadio v. Ford Motor Co., 238 F.3d 919, 927 (7th Cir.

2001); McDonald v. Vill. of Winnetka, 371 F.3d 992, 1001 (7th Cir. 2004); Palucki

v. Sears, Roebuck & Co., 879 F.2d 1568, 1572 (7th Cir. 1989) (“A party to a

lawsuit cannot ward off summary judgment with an affidavit or deposition

based on rumor or conjecture” but must instead rest on the witness’

personal knowledge). The Seventh Circuit has repeatedly emphasized that

summary judgment “is the put up or shut up moment in a lawsuit, when a

party must show what evidence it has that would convince a trier of fact to


                                  Page 2 of 81
accept its version of the events.” Hammel v. Eau Galle Cheese Factory, 407 F.3d

852, 859 (7th Cir. 2005).

2.           RELEVANT FACTS

             2.1           Harley-Davidson and Its Marks

             Harley-Davidson is the largest manufacturer of motorcycles in the

United States and has long been one of the world’s most recognized

motorcycle companies. For more than 110 years, it has continuously

manufactured, promoted, and sold motorcycles and related products.1

             Harley-Davidson owns several marks relevant to this litigation.

They include the word marks HARLEY-DAVIDSON, HARLEY, H-D, HD,



																																																								
         At the outset, it is worth noting that the Court set aside virtually all of
             1

SunFrog’s purported disputes as to the material facts. In many instances, SunFrog
was simply mistaken when it said that the cited evidence did not support the
assertion in question. For example, contrary to SunFrog’s view, the declaration of
Harley-Davidson’s vice president for communications, Joanne Bischmann
(“Bischmann”), contains an averment that Harley-Davidson has continuously
manufactured, promoted, and sold motorcycles and related products for over 110
years. (Docket #51 ¶ 8); (Docket #8 ¶ 10). This sort of error pervades SunFrog’s fact
briefing. SunFrog’s failure to read the cited material carefully led to many
imprudent disputes.
        Similarly, SunFrog challenged a number of assertions as “a statement of
opinion” that apparently should have no evidentiary weight on its own. (Docket
#51 ¶ 8). This too is incorrect. Bischmann’s claim that Harley-Davidson is a world-
famous motorcycle manufacturer is sworn testimony that appears to be based on
her personal knowledge; it is therefore admissible. Fed. R. Evid. 701. That it is an
opinion is of no moment. See Von der Ruhr v. Immtech Int’l, Inc., 570 F.3d 858, 862
(7th Cir. 2009); Fed. R. Evid. 701 advisory committee’s note (lay opinions by
officers of a business are admissible “not because of experience, training or
specialized knowledge within the realm of an expert, but because of the
particularized knowledge that the witness has by virtue of his or her position in
the business”). If SunFrog thought her opinion was wrong or biased, it could have
produced evidence challenging it. And if there was some other ground on which
the testimony might be inadmissible, like hearsay or lack of personal knowledge,
SunFrog did not raise it.


                                                           Page 3 of 81
FAT BOY, and SPORTSTER, as well as Harley-Davidson’s Bar & Shield

logo, Willie G. Skull logo, and Number 1 logo trademarks shown below.

         “Bar & Shield Logo”                               “Willie G. Skull Logo”   “Number 1 Logo”




                                                                            	                  	
                                               	

Harley-Davidson has used each of these marks, which will be referred to

collectively as the “H-D Marks,” for many years in connection with

motorcycles, motorcycle parts and accessories, and various other products

and services, including apparel, mugs, and posters. The H-D Marks are part

of premium brands and Harley-Davidson has a reputation for providing a

wide variety of high-quality merchandise under those brands itself and

through its dealers and licensees.2

             Given the incredible commercial success of Harley-Davidson’s

motorcycle business over the years and its status as an iconic brand, there

has long been a strong demand from motorcycle enthusiasts as well as the

general public for other products bearing the H-D Marks, so they can show

their affinity for Harley-Davidson. To satisfy this demand and to further

build awareness of the H-D Marks, Harley-Davidson has for decades

																																																								
         Bischmann avers that Harley-Davidson has registered these marks in the
             2

federal and Wisconsin registers, as well as many variants thereof. (Docket #8 ¶¶
35–43). SunFrog tries to dispute this claim, noting that Bischmann does not use the
words “Principal Register” (the name for the federal trademark register) in her
declaration, nor does she opine on the current status of the registrations. (Docket
#51 ¶¶ 20–21). SunFrog’s first dispute is only about wording and does not raise a
real challenge to the registration of the marks. Its second dispute also falls short;
Bischmann says that the company “owns” registrations for the marks in question,
and her use of the present tense satisfies the Court, in the absence of evidence to
the contrary, that the registrations have been kept current.


                                                             Page 4 of 81
engaged in an extensive program of licensing the H-D Marks for use on a

wide range of products, including apparel, mugs, and posters, among

others.

             Consistent with its image as a premium brand, Harley-Davidson

positions its licensed merchandise as high-quality, sold at a premium price

point sold through select channels of trade. The retail prices of Harley-

Davidson’s licensed products typically range between $25 and $80 for

apparel, between $20 and $45 for hats, and between $9 and $23 for mugs.

             To ensure and maintain the high-quality reputation of licensed

merchandise sold under the H-D Marks, Harley-Davidson requires its

licensees to comply with stringent quality standards, including that: (1)

licensees must first submit product concepts and artwork for Harley-

Davidson’s prior written approval; (2) once the concept and artwork is

approved, licensees must submit a pre-production product sample for

Harley-Davidson’s prior written approval; and (3) once the pre-production

product sample is approved, licensees must submit for Harley-Davidson’s

prior written approval a production sample of the actual product that will

be sold to the public. Licensees cannot promote or advertise any licensed

products without completing all of these steps. As part of this quality-

control review process, Harley-Davidson carefully reviews the licensed

products in numerous respects, including the materials used, the quality of

the craftsmanship and construction, the design, style, and appearance of the

products, and their overall quality.3
																																																								
         Here is found another of SunFrog’s puzzling attempts at disputing the
             3

facts. First, it says that these assertions are not supported by the record, (Docket
#51 ¶ 14), but these exact words, or ones very much like them, are found right in
the text of Bischmann’s affidavit, (Docket #8 ¶ 28). SunFrog further asserts that
these assertions should be disregarded because “SunFrog has not been able to


                                                           Page 5 of 81
             According to its trademark counsel, Harley-Davidson’s trademark

license agreements typically contain a provision that the licensee may not

use the marks “in any manner that would disparage, tarnish, or dilute the

distinctive quality of the Licensed Marks or the reputation and goodwill

represented by the Licensed Marks or which would reflect adversely on the

Licensed Marks, [Harley-Davidson], or any of [its] products or services,” to

be determined in Harley-Davidson’s sole discretion. (Docket #47 ¶ 3). In

addition, Harley-Davidson has various guidelines in place for reviewing

the artwork and other content on licensed products, including prohibitions

against:

             • depictions of religious symbols or language from any
             religion;

             • vulgar, crude, or offensive content;

             • satanic or excessively violent depictions of skulls;

             • display of guns or the word “gun,” except in rare instances
             (e.g., military motorcycles);

             • displaying certain of Harley-Davidson’s trademarks on
             licensed products, including the “corporate” Bar & Shield
             Logo with the text “HARLEY-DAVIDSON MOTOR
             COMPANY” that is reserved for corporate use; and

             • any modified or mutilated versions of any of the H-D
             Marks.

Id. ¶ 4.




																																																								
conduct discovery to verify the veracity of Plaintiffs’ statement.” (Docket #51 ¶
14). But why not? Discovery in this case has been open since at least July 2017. See
(Docket #23). This latter contention popped up again and again in SunFrog’s fact
briefing and its legal brief, so the Court will address it separately below. See infra
Part 3.1.


                                                           Page 6 of 81
        Harley-Davidson has achieved significant commercial success in the

motorcycle business, which includes the sales and servicing of motorcycles

and the sales of motorcycle parts, accessories, and riding gear. Harley-

Davidson and its authorized dealers have sold many billions of dollars of

such products and services over the years. Harley-Davidson’s licensed

products business has also been wildly successful, with Harley-Davidson’s

royalty revenues from licensing exceeding $400 million during 2005–2016

alone, which translates into billions of dollars of sales of licensed products

at retail.

        Apparel is a significant part of Harley-Davidson’s business and has

been for many years. The majority of Harley-Davidson’s licensing royalty

revenues are from its apparel licensees. Harley-Davidson currently has

approximately ten apparel licensees and has had a similar number of

apparel licensees or more for many years. For decades, Harley-Davidson

has offered and sold, itself and through its dealers and licensees, riding gear

and apparel bearing the H-D Marks, including t-shirts, shirts, sweatshirts,

sweaters, pants, vests, jackets, and hats. During this same time, Harley-

Davidson has offered and sold through its licensees a wide range of

merchandise bearing the H-D Marks, including licensees for mugs and

posters.

        The H-D Marks have been extensively promoted nationwide across

Harley-Davidson’s many product lines. Harley-Davidson markets and sells

motorcycles, motorcycle parts and accessories, and riding gear, including

apparel, under the H-D Marks through a network of more than 690

authorized dealers located throughout the country, and through numerous

other authorized Harley-Davidson retail outlets, including high-profile and

high-traffic outlets (e.g., stores located at popular airports). Harley-


                                 Page 7 of 81
Davidson’s apparel products are also sold online through harley-

davidson.com and the websites of Harley-Davidson’s authorized dealers

and licensees.

      Harley-Davidson and its authorized dealers and licensees have

spent many millions of dollars promoting the H-D Marks through virtually

every medium. For example, Harley-Davidson has promoted its products

and marks through dealer promotions, customer events, catalogs, direct

mailings, national television, print, and radio advertisements, and the

internet. For many years, Harley-Davidson and its dealers have sponsored

sports teams and major sporting events, including prominent use of the H-

D Marks on advertisements or promotions at such events. Harley-Davidson

and the H-D Marks have also received intense unsolicited media attention

for decades. Harley-Davidson’s products and services have been featured

and identified under the H-D Marks in numerous national television

programs, books, national newspapers and magazines, and popular online

publications and websites.

      The Harley-Davidson brand has been ranked annually for the past

decade among the top 100 most valuable brands in the world by Interbrand,

a leading independent branding firm. In 2015, Interbrand estimated the

value of the Harley-Davidson brand at $5.46 billion. In 2016, Tenet Partners

ranked the Harley-Davidson brand as the 11th Most Powerful Brand in its

Top 100 Most Powerful Brands report of 2016.

      2.2    SunFrog and Its Business

      SunFrog is in the business of marketing, printing, and selling

apparel, including t-shirts, sweatshirts, hoodies, leggings, and other

products such as mugs, on its website. The website includes an online retail

marketplace where consumers can purchase the products advertised


                               Page 8 of 81
thereon. But the key feature of the site, and the source of much of SunFrog’s

success, is that it also provides a “user-friendly,” “simple” online platform

where: (a) “artists” can upload designs or artwork to SunFrog’s “All

SunFrog Art Online Database” (“All Art database”) for application to

products by the artists and by others; and (b) individuals or businesses can

open accounts as “sellers” and create new products bearing their own

designs they upload to advertise and sell on SunFrog’s website, and where

they can advertise and sell products using designs created by others. See

(Docket #57 ¶ 6). SunFrog itself creates no designs, graphics, or images for

use on products, though when one user wishes to share his design with

others, SunFrog is the intermediary and makes that design available

through its website.

      SunFrog’s users can create online profiles and choose their own

usernames. The sellers can, if they wish, be effectively anonymous to the

public because they are identified on SunFrog’s website only by account

names or numerical codes that may not reveal their real names or contact

information. For example, SunFrog’s sellers include “harley davidson” and

“HD,” neither of which are Harley-Davidson itself, as well as “LOKI,”

“POKA,” “81088,” and “75237,” among many others. Nevertheless, any

user must submit and verify an email address before opening an account.

Further, to receive any payments from SunFrog, a user must have a valid

email address tied to a financial service provider like PayPal or provide

routing and account numbers for a bank account. Thus, SunFrog can to

some extent identify individual users.

      SunFrog’s sellers create new products by selecting “blank” products

(e.g., a t-shirt bearing no images, designs, or text) made available by

SunFrog and then adding logos, images, or text to be printed on the


                                Page 9 of 81
products. Using SunFrog’s online software, artists generate mockups of the

finished product bearing their images or designs. As noted above, artists

can share their mockups with other SunFrog users. If an artist shares his

mockup and another user sees it and likes it, she may purchase from

SunFrog a product bearing the desired design. In addition to printing the

products as designed, SunFrog affixes its own trademarks and logos onto

the products themselves, the products’ tags, or both.4

             SunFrog then advertises and offers these finished products on its

website. For example, sellers have opened accounts, selected a blank t-shirt,

and added designs displaying one or more of the H-D Marks in just a few

minutes.5

																																																								
         SunFrog here counters that it is “merely a transaction service provider to
             4

third parties.” (Docket #51 ¶ 27). Not only is this statement not responsive to the
facts in this paragraph, SunFrog’s evidence is its reply brief in support of its
motion to dismiss. Arguments in a legal brief are not evidence of anything, at least
nothing bearing on Harley-Davidson’s proposed facts. Fed. R. Civ. P. 56(c); Gross
v. Knight, 560 F.3d 668, 672 (7th Cir. 2009); In re eBay, Inc. Deriv. Litig., Civ. No. 10–
470–LPS, 2011 WL 3880924, at *5 n.8 (D. Del. Sept. 2, 2011) (“Arguments made in
a brief are not evidence.”). It is not without irony, then, that SunFrog chides
Harley-Davidson for relying on one of its briefs for one of its factual propositions.
(Docket #51 ¶ 116). And, admissibility aside, SunFrog’s cited briefs themselves
have no affidavits or other evidence attached to them. See (Docket #28, #37).
Whatever facts are stated therein rest solely on the unsworn representations of
counsel. This is yet another regrettable error that pervaded SunFrog’s
submissions. The Court will not catalog each instance; it has simply ignored
citations to legal briefs unless otherwise noted.
        Also present in this portion of the fact briefing are SunFrog’s many
irrelevant asides and additional assertions of fact, unsupported by admissible
evidence. See, e.g., (Docket #51 ¶ 31). This lamentable practice wasted the Court’s
time while adding nothing to its consideration of the issues.

        SunFrog’s response is that its printers are fully automated and operate at
             5

the direction of SunFrog’s users, making it merely an on-demand printing service
for user-created art. See (Docket #51 ¶¶ 28–29, 37–41). This position suffers from a
number of problems. First, it is SunFrog’s gloss on the nature of its business


                                                           Page 10 of 81
             When consumers purchase products on SunFrog’s website, SunFrog

handles the payment transaction and then prints and ships the products to

the consumers. SunFrog’s printers are “highly automated” and print on-

demand when a user submits a design for printing. (Docket #57 ¶ 4).

However, live employees do all the other work of the business, including

servicing and running the printers, feeding the printers with raw materials

sourced by SunFrog, handling and shipping finished products, and

processing payments. Id. ¶ 10. Because all products are produced on-

demand, SunFrog does not keep any inventory of finished products.6

             In addition to creating and uploading new designs, sellers can also

sell existing designs created by others that SunFrog makes available to all

sellers in its All Art database. Pursuant to SunFrog’s terms of service,

SunFrog automatically obtains a license from an artist that gives it the right

to use and permit others to use the artist’s design and to make those designs

available to all sellers on its website. The All Art database is searchable by

keyword and categories (e.g., “Automotive”). Relevant here, the All Art

database has made available to sellers numerous designs and artwork

containing one or more of the H-D Marks that the sellers can immediately

apply to numerous blank products of various styles, colors, and sizes, and

																																																								
operations and is largely non-responsive to Harley-Davidson’s factual claims.
Second, its rests solely on SunFrog’s lawyers’ statements in prior legal briefs. See
id.; see supra note 4. Perhaps SunFrog could have cited the affidavit of its corporate
counsel on these matters, see (Docket #52), but it did not do so.
          SunFrog asserts that it does not “take title” to the goods it creates, (Docket
             6

#57 ¶ 12), but it does not explain what it means. Not only is this a legal conclusion,
inappropriate for a statement of facts, it is also ludicrous—SunFrog owns the raw
material and the printers and takes the majority of the revenue from product sales.
It is, therefore, not analogous to a mere broker, rather than a direct seller, as will
be explained further below. See infra Part 3.2.1.2; GMA Accessories, Inc. v. BOP, LLC,
765 F. Supp. 2d 457, 464 (S.D.N.Y. 2011).


                                                           Page 11 of 81
offered for sale with just a few keystrokes. SunFrog’s searchable database,

moreover, made it easy for sellers to locate such designs, as they were

instantly accessible by searching for the H-D Marks of interest.

       According to SunFrog’s published compensation schedule in effect

when this lawsuit was filed and during the majority of this case, sellers

receive 40% of the retail sales price for the products they sell, and an extra

5.5% if they also created and uploaded the design—i.e., they were the

“artist” for the design. SunFrog earns the majority, 54.5%, of the retail sales

price of products sold on its website. SunFrog’s products bearing H-D

Marks typically sell for about $23–$37 for t-shirts, $43–$53 for hoodies, $18–

$20 for hats, and $18–$24 for mugs.

       SunFrog’s user agreement in effect during the relevant period allows

it to terminate the accounts of repeat infringers of another’s intellectual

property. However, the contract permits SunFrog to fulfill orders for

infringing products even after a takedown notice is received. The contract

also allows it to keep sellers’ commissions for sales of products that were

the subject of takedown notices. The agreement permits, but does not

require, SunFrog to forward those commissions to a charity of its choosing.

See (Docket #11 ¶¶ 19–20).

       SunFrog has long touted Facebook as a powerful marketing tool to

advertise its products. SunFrog facilitates the advertisement of products on

its website on social media sites, including Facebook, by providing its

sellers with sales tracking tools and offering tutorials for social media

marketing. For instance, SunFrog has offered Facebook marketing advice

on a blog on its website since as early as 2015. It also has a dedicated

Facebook page it created for its sellers. Further, SunFrog’s “SunFrog




                                Page 12 of 81
Academy” has taught its sellers how to use Facebook for marketing since

as early as January 2017.

       Because of SunFrog’s focus on Facebook as its primary means to

promote and sell products on its website, Facebook advertising is the source

of the vast majority of SunFrog’s sales. For example, in a June 16, 2017

interview with Payoneer, SunFrog’s Affiliate Support official Tyler

Deerfield stated, “at least 75% of SunFrog sales come from Facebook ad

referrals. The Facebook ads platform pairs perfectly with SunFrog print

technology.” (Docket #48 ¶ 11). The interview continues, “While artists and

sellers can have some luck posting organically (without ads), it’s unlikely

to have a high degree of success without targeting.” Id.

       More recently, in an interview with Entrepreneur on August 2, 2017,

SunFrog’s founder and CEO Josh Kent (“Kent”) stated, “Nothing touches

Facebook ads. . . . I’m telling you right now, nothing compares to Facebook

ads. Focus your energy in on that. . .[,] that’s our secret sauce. . . . 95% of

our sales, they’re are coming through Facebook. Facebook is a force” and

“[SunFrog] even [has] an academy. . .[where] we’re going to show you how

to set up [a] [Facebook] ad [and] target. . . .” Id. ¶ 8.

       Facebook ads that feature SunFrog products bearing H-D Marks

attract wide exposure. For example, five separate Facebook ads for five

different products bearing H-D Marks had a combined total of more than

116,000 reactions (e.g., “likes”), more than 3,300 comments, and more than

31,000 shares. The ad for one such product had received 3,800 reactions, had

been shared 634 times, and had 60 comments as of July 2, 2017, four days

after it was posted on June 29. As of July 13, 2017, the total reactions or likes

increased from 3,800 to 6,100, the number of times the link was shared

increased from 634 to 1,079, and the number of comments increased from


                                  Page 13 of 81
60 to 118. The advertisement still had a direct link as of July 13, 2017 to the

sales page for the product on SunFrog’s website.

             2.3           SunFrog’s Commercial Success

             SunFrog’s business has been highly successful. Regarding revenues,

in his interview with Entrepreneur on August 2, 2017, Kent stated that

“[w]e launched this website and in our first year we did about a million

dollars. In our second year, we did just shy of $100 million. We had some

incredibly explosive growth.” (Docket #48 ¶ 8). Further, according to a July

9, 2017 Crain’s Detroit Business article based on an interview with Kent,

SunFrog’s projected sales are “up to $150 million [in 2017]”; SunFrog’s sales

were “$100 million [in 2016]”; and “SunFrog is now the largest maker of

printed t-shirts in the U.S.” Id. ¶ 9. A June 30, 2017 Forbes article stated that

“SunFrog is a three-year-old company with revenue of more than 100

million per year.” Id. ¶ 10.7

             Regarding unit sales, in a June 7, 2017 interview with Crain’s, Kent

stated, “Our initial goal was to sell 100 shirts a day, and if we could do that

then we could be in a position to focus on it more. That 100 shirts a day

quickly became 10,000 a day and kept going. It was bigger than I had

planned or hoped for.” Id. ¶ 12. In a July 11, 2016 interview with MyNorth,

Kent said, “Our goal was to make 100 shirts a day. Now sometimes we’re

up to 20,000 shirts a day. We want SunFrog to be to t-shirts what Amazon

was (originally) to books.” Id. ¶ 13.




																																																								
         Not to belabor SunFrog’s half-hearted attempts at disputing the facts, but
             7

SunFrog’s entire response to this paragraph of information is the sentence,
“SunFrog is not a t-shirt maker, it is a service provider,” (Docket #51 ¶ 51), bereft
of citation to any evidence at all. The same goes for the next paragraph. Id. ¶ 52.


                                                           Page 14 of 81
       Regarding website traffic, SunFrog’s website was popular and

highly trafficked during the period relevant to this suit. In the interview

with Entrepreneur on August 2, 2017, Kent reported that “within just a few

short years we [have] become one of the world’s highest trafficked sites. I

think we hit about two something, 200 or 300 on the Alexa ranking. . . . We

passed Nike, Under Armor, Victoria’s Secret, sky rocket up. . . . We live in

a day and time where you can build a dream and you can compete head to

head, like we do. . .with brick and mortar J.C. Penney’s and these other

companies and you can do it in almost no time at all and you can do it

leveraging social media.” Id. ¶ 8. Although its estimates vary, SunFrog often

claims that its website is among the top 500 most popular websites in the

United States and in the top 2,000 in the world.

       2.4    The Infringing Products

       Harley-Davidson has identified twelve different types of products

sold by SunFrog that bear designs that infringe its trademarks, including

ladies’ t-shirts, men’s’ t-shirts, youth t-shirts, ladies’ V-neck t-shirts, men’s’

V-neck t-shirts, long-sleeve shirts, tank tops, sweatshirts, hoodies, leggings,

mugs, and hats. SunFrog lists each of these twelve types of goods separately

on pages and drop-down menus in its website. Not every H-D Mark

appeared on every type of good, although the majority did. See (Docket #51

¶ 55). Further, Harley-Davidson’s infringement analysis, reflected in

voluminous charts appended to its submissions, shows only one particular

infringing design used on each of the twelve types of products. However,




                                 Page 15 of 81
most of the product types have been offered with multiple, distinct

infringing designs, many of which bear two or more H-D Marks.8

             In March and April of 2017 alone, SunFrog’s website featured more

than 100 different infringing designs on thousands of products. That

represents more than 1,325 different individual counterfeit products and

more than 2,575 unauthorized uses of the H-D Marks.	 Of course, as

SunFrog’s corporate counsel notes, the designs appearing on the website do

not translate into products unless someone actually orders a product.

According to counsel, the vast majority of mockups never result in a single

sale.9

             None of these products were subject to Harley-Davidson’s quality

control standards and procedures. In addition, a number of them would not

have been approved as licensed products because they violate Harley-

Davidson’s guidelines for objectionable content, including the inclusion of

religious symbols, vulgar, crude, or offensive language, satanic or

																																																								
         At many points, SunFrog disputes the notion that it is a purveyor of
             8

counterfeit goods. See (Docket #55 ¶ 56). But in only one instance does SunFrog
explain that its “user-generated designs [] differ too greatly from Plaintiffs’
licensed apparel to be counterfeits.” Id. SunFrog cites no evidence for this
proposition. In any event, it is more properly a legal argument than a factual one,
and it is addressed below. See infra Part 3.2.1.1.
        SunFrog wants to strike Harley-Davidson’s infringement analyses for the
             9

reason that they are based on “nothing but their own self serving, conclusory
declarations.” (Docket #51 ¶¶ 58–68). As with most of SunFrog’s factual disputes,
this one is entirely without merit. Courts do not dispense with sworn statements
on summary judgment merely because they are self-serving or conclusory; those
are matters for the trier of fact to consider when evaluating the credibility of the
statements. The Seventh Circuit has emphasized this point for over a decade. Hill
v. Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013); McKinney v. Office of Sheriff of
Whitley Cnty., 866 F.3d 803, 814 (7th Cir. 2017). Provided that the statements meet
the other requirements of admissibility, such as personal knowledge, they can be
considered. Payne v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003).


                                                           Page 16 of 81
excessively violent depictions of skulls, and the word “gun.” Other

products display the text “Harley-Davidson Motor Company,” which

Harley-Davidson only uses for corporate purposes and would not approve

for use on licensed products. Still others display H-D Marks in modified or

mutilated form, as would not be permitted in licensed products.

             Harley-Davidson obtained several infringing products through test

purchases or as a result of seizures by government officials. In each case,

products were shipped from SunFrog’s factory in Gaylord, Michigan.

Several of the products have a printed neck label or other label with the

SunFrog trademark on it, which Harley-Davidson suggests shows a co-

branding or licensing relationship between SunFrog and Harley-Davidson

where none exists. SunFrog denies such a relationship exists, too, and that

any such suggestion arises from the labels.

             2.5           Harley-Davidson’s Takedown Notices and SunFrog’s
                           Response

             Since October 2016, SunFrog marketed, promoted, advertised, and

sold products bearing H-D Marks—primarily apparel—on its website.

Harley-Davidson placed SunFrog on notice of its trademark rights by

submitting at least seventy objections, starting in October 2016 and

continuing to May 2017, encompassing well over 800 items. SunFrog

responded by removing the challenged designs.10 Yet infringement

continued, as new infringing designs would rapidly replace those that had

been removed, and all the while SunFrog continued to market, promote,


																																																								
         Harley-Davidson views the takedowns as SunFrog’s concession that
             10

infringement was occurring, but SunFrog says that it acquiesced in takedown
requests without determining whether the challenged designs were in fact
infringing.


                                                           Page 17 of 81
advertise, and sell such products on its website. For a significant period of

time, SunFrog’s conduct showed that it expected it would have to do no

more than respond to takedown notices in order to adequately address the

intellectual property rights of third parties.

       Despite Harley-Davidson providing SunFrog with a link to each

accused product on the website, SunFrog typically took at least two days

and as long as seven days to deactivate the product listing. For example, of

the 548 products for which Harley-Davidson submitted takedown

complaints that were the subject of the declaration of Abel Low, a Harley-

Davidson Brand Protection Manager, (Docket #10), SunFrog took three or

more days to remove 78% of those products and 4–7 days for 35% of them.

       In addition to the time it took SunFrog to remove products identified

by Harley-Davidson in its takedown notices, SunFrog continued to display

many of the products even after they were “removed.” SunFrog continued

to display such products in search results on its website. Further, it

continued to use image URLs, product URLs, and sales-tracking URLs for

“removed” products to drive traffic to its website. SunFrog’s URLs are

widely distributed on social media and other websites, and persons clicking

on those URLs for a “removed” product would be linked to SunFrog’s

website and receive either a page advertising other SunFrog products or a

message inviting the consumer to “start over” and conduct a search for

products. In some cases, when a user would encounter an infringing

product in a search result page and click on it, he would be redirected to a

page selling a non-infringing product. SunFrog’s removal of the sales pages

of some infringing products during March and April 2017 did not stop

SunFrog or its sellers from advertising and offering new infringing

products bearing identical H-D Marks or even identical infringing designs


                                 Page 18 of 81
that SunFrog earlier acknowledged and “removed” in its responses to H-

D’s prior complaints.

        Despite Harley-Davidson’s numerous and repeated complaints,

SunFrog continued up to the filing of this lawsuit on May 19, 2017 (and

beyond) to advertise, offer for sale, and sell numerous infringing products.

First, SunFrog continued to advertise and sell numerous infringing

products in April and May 2017 bearing the identical H-D Marks cited in

Harley-Davidson’s prior takedown complaints in March and April of that

year. Second, SunFrog continued to allow the same anonymous sellers that

were repeat infringers of the H-D Marks and identified in Harley-

Davidson’s     prior    takedown   complaints—such       as   “BW999”   and

“Bomman”—to offer and sell hundreds of infringing products.

        Third, SunFrog continued to advertise and sell infringing products

bearing designs identical to those identified in Harley-Davidson’s prior

takedown complaints. On March 31, 2017, Harley-Davidson objected to

many such products, including three that SunFrog stated it had “removed”

in response to the takedown complaints. Shortly after these “removals,”

dozens of new infringing products bearing these same three designs were

posted on the website and were still available for purchase as of May 15,

2017.

        Finally,   when    Harley-Davidson     first   submitted   takedown

complaints to SunFrog in October 2016, SunFrog’s products consisted of

apparel for adults. SunFrog later expanded its offerings to include leggings

(November 2016), youth t-shirts (January 2017), and mugs (February 2017).

Despite Harley-Davidson’s objections to hundreds of other infringing

products, many designs within these new types of products soon bore H-D

Marks that were the subject of the earlier takedown complaints.


                               Page 19 of 81
         SunFrog counters by noting the volume of user-generated designs

and takedown notices. At its peak, SunFrog had roughly 150,000 user-

generated designs uploaded to its website every day. Further, “during a

relatively brief period, Plaintiffs’ [sic] submitted at least [810] takedown

requests that SunFrog responded to by removing the allegedly infringing

designs.” (Docket #51 ¶¶ 77–81). SunFrog believes its practices with respect

to its notice and takedown tool are in accord with industry norms, and as

will be detailed below, it has continued to develop new anti-piracy tools.

See infra Part 2.7.

         2.6   The Infringement Continues

         Harley-Davidson filed this action on May 19, 2017. (Docket #1). The

complaint recites claims for: (1) trademark counterfeiting under 15 U.S.C.

§ 1114(1); (2) trademark infringement under 15 U.S.C. § 1114(1); (3)

trademark infringement, false designation of origin, and unfair competition

under 15 U.S.C. § 1125(a)(1)(A); (4) trademark dilution under 15 U.S.C.

§ 1125(c); (5) copyright infringement under 17 U.S.C. § 101 et seq.; (6)

trademark infringement under Wis. Stat. § 132 et seq.; and (7) common law

trademark infringement, unfair competition, and misappropriation. Id. at

38–45.

         Shortly after it filed the complaint, on May 30, 2017, Harley-

Davidson moved for a preliminary injunction. (Docket #5). On June 21,

2017, SunFrog filed a brief in opposition, claiming it had implemented

“non-monetary relief” that “fully resolve[d]” Harley-Davidson’s concerns

and that the motion was moot because SunFrog was: (1) no longer using or

displaying any of the H-D Marks on its website; (2) no longer using or

displaying any images with the H-D Marks on its website (i.e., no infringing

designs or products); (3) no longer selling infringing products after


                                Page 20 of 81
removal; and (4) no longer allowing repeat infringers to sell any infringing

products. See (Docket #16).

       Despite these representations, infringement continued. First,

SunFrog continued to advertise and offer to sell numerous infringing

products bearing the same H-D Marks cited in Harley-Davidson’s prior

takedown notices, and SunFrog continued to display numerous infringing

designs on its website which Harley-Davidson had identified in its motion.

The motion identified 115 different infringing designs available during May

2017, and 93 of those were still available on June 22, 2017. More than 40 of

these 93 designs displayed one of the H-D Marks in the product title or

description.

       Second, SunFrog continued to allow some of the same prolific sellers

to continue selling infringing products. Third, SunFrog advertised and

offered for sale infringing products created before and after May 30, 2017.

Fourth, SunFrog expanded the types of products it offered from shirts,

leggings, and mugs bearing the H-D Marks to also include hats. Fifth,

SunFrog continued to include infringing products in search results on its

website. Searches on the site on July 3, 2017 for HARLEY-DAVIDSON, HD,

H-D, and FATBOY continued to return results for infringing products

bearing those marks. Sixth, SunFrog continued to allow infringing designs

to be present in the All Art database. Seventh, SunFrog continued to allow

sellers to create new infringing designs, apply them to blank products, and

sell them.

       Even after Harley-Davidson’s July 5, 2017 reply brief reported these

continuing violations, SunFrog persisted. At the scheduling conference on

July 14, 2017, SunFrog again represented that the motion for preliminary

injunction was moot because it had resolved all of Harley-Davidson’s


                               Page 21 of 81
concerns. In response, Harley-Davidson provided evidence at that

conference of SunFrog’s continuing infringement up to the time of the

conference. See (Docket #24, #25). As in prior submissions, Harley-Davidson

proffered evidence that SunFrog continued to sell previously identified

infringing products, allowed the creation of new products using previously

identified infringing designs, and included infringing products in search

results. Furthermore, SunFrog continued to use URLs for infringing

products.

             As the Court observed in its order granting the motion for

preliminary injunction, “even after SunFrog filed its brief in opposition to

the motion for preliminary injunction (and even as of the day of the Court’s

Rule 16 scheduling conference a month later), most of the infringing

products Harley-Davidson identified initially were still advertised on

SunFrog’s website and available for sale.” (Docket #33 at 6).11 Even after the

Court issued that order on July 31, 2017—more than two months after this

lawsuit was filed—SunFrog continued its infringement. It continued to

offer and sell new infringing products, continued to allow repeat offenders

to sell infringing products, including sellers identified in prior takedown

complaints, continued to display images of infringing products on its

website, continued to use URLs containing an H-D Mark, continued to offer

infringing designs in the All Art database, and advertised and sold

infringing products on Amazon. These constituted violations of the Court’s

order. Harley-Davidson’s counsel sent SunFrog’s counsel emails on August


																																																								
         During the pendency of the motion for preliminary injunction, SunFrog
             11

filed a motion to dismiss the complaint for failure to state a claim. (Docket #27).
That motion was denied in an order dated October 4, 2017. (Docket #40).



                                                           Page 22 of 81
7, 11, 15, and 18, October 25, and November 15, 2017 documenting in

exacting detail SunFrog’s violations of that order. It does not appear from

the record that SunFrog has received any notices of continuing violations

since November 2017. See (Docket #50 at 13).

             2.7           SunFrog’s Anti-Infringement Efforts

             SunFrog’s in-house counsel, Christopher Carol (“Carol”), provided

a lengthy affidavit describing the company’s growing pains as they relate

to anti-infringement efforts. As might be expected, Harley-Davidson

quarrels with his merciful view of his company’s struggle to cope with

intellectual property infringement. Those disputes will be discussed further

below. For present purposes, it will better serve the narrative to set forth his

averments while largely ignoring Harley-Davidson’s disagreements. That

said, it is important to appreciate that Carol gives almost no dates for the

developments he describes, and thus it is difficult to fit his claims within

the timeline of this case.

             Carol attests that because SunFrog grew rapidly as a company

during the past three years, it faced “a number of challenges when scaling

its services.” (Docket #57 ¶¶ 18–20).12 One of SunFrog’s most consistent


																																																								
            Harley-Davidson was not immune to the perils of inapposite challenges
             12

to factual statements. It claims that many of Carol’s sworn statements are not
statements of fact but are instead “allegation[s] that [are] vague and ambiguous.”
See, e.g., (Docket #57 ¶¶ 19–22). True, his testimony may not be persuasive to a jury
because it is vague or hard to corroborate, but at summary judgment Carol’s sworn
testimony cannot be disregarded for those reasons. However, the Court observes
that Carol opines on a wide range of topics touching upon marketing, law, and
computer science. This perhaps stretches the limit of the topics upon which
corporate counsel can testify, Von der Ruhr, 570 F.3d at 862 (a corporate
representative may only testify about those matters on which he possesses
personal knowledge by virtue of his position in the company), but Harley-
Davidson did not make that argument.


                                                           Page 23 of 81
problems involved “bad actors” uploading and selling designs that

infringed upon the intellectual property rights of a third party. Id. Although

SunFrog requires its users to affirmatively check a box that places SunFrog’s

intellectual property policy within a user’s line of sight and requires him or

her to agree never to use SunFrog’s services to infringe on another party’s

intellectual property rights, SunFrog found itself struggling to stay ahead

of a small minority of “sophisticated bad actors.” Id.

       Because it can be difficult to track users who deliberately obfuscate

their identities online, SunFrog experimented when it decided to terminate

a user’s account because he or she had violated SunFrog’s policies. Through

long trial and error, SunFrog found that the most successful way to ban

offenders after they were identified is to prohibit new accounts from using

the same payment information associated with another account.

       SunFrog says that its business model relies on a concept called

“affiliate marketing,” whereby a user markets designs to others and

receives a commission for their efforts. Affiliate marketing requires a degree

of knowledge and sophistication in users and SunFrog provides

educational materials to its users in effort to improve their experience in

utilizing this technique. According to SunFrog, “[t]hese are well known[,]

authentic marketing techniques designed to draw in more users due to the

customer service and quality of the platform.” Id. ¶ 23.

       As stated previously, at its peak, SunFrog’s users uploaded more

than 150,000 new designs every day. Given the constancy with which this

volume of new designs poured onto the various pages on its website,

SunFrog contends that “it became easy for a small number of bad actors to

upload and sell mockups made with infringing designs.” Id. ¶ 26. SunFrog

has worked to develop tools that not only keep pace with the demand


                                Page 24 of 81
created by users wanting to design and share mockups, it has worked to

develop tools to curb intellectual property infringement and give rights

holders the ability to notify SunFrog of allegedly infringing mockups with

ease, such as a streamlined notice and takedown procedure, which is an

industry norm. SunFrog ensured that trained and dedicated employees

evaluated notifications of allegedly infringing designs and, when

appropriate, removed those designs as quickly as was practicable.

       As SunFrog continued to grow, it became more difficult to prevent

even a small number of users from creating constant infringement

problems. To proactively make SunFrog less attractive for such conduct,

SunFrog began to implement keyword blocking to prevent designs

described with words that it had learned over time had a high probability

of being associated with intellectual property infringement from going live

on SunFrog’s website in the first place. While keyword blocking was and

remains a “hugely successful” tool in SunFrog’s arsenal, some repeat

offenders realized that they could get around the control by hiding

keywords in the visual designs they uploaded. Id. ¶ 31.

       SunFrog has worked with several rights holders to establish lists of

keywords used to filter user-generated uploads in real time to prevent

known infringing material from publishing on the website without

blocking legitimate content. SunFrog has also provided certain rights

holders with back-end access to its website to allow them to monitor its anti-

infringement efforts and screen user uploads to flag infringing designs.

Another tool developed by SunFrog to protect rights holders allows for the

profits from allegedly infringing items to be diverted from the sellers’

accounts into participating rights holders’ accounts. Though often skeptical

at first, Carol says that most rights holders with which SunFrog has dealt


                                Page 25 of 81
during the past year have been satisfied with the many steps SunFrog has

taken to combat alleged intellectual property infringement.

      In response to this development and to protect rights holders with

visual instead of textual trademarks, SunFrog expended a considerable

amount of time, energy, and money researching potential solutions before

partnering with a leading provider of OCR technology, which SunFrog now

uses to screen new designs as users submit them in an attempt to identify

and prevent the sharing of infringing designs. In addition to automating

the screening process, SunFrog has implemented training on intellectual

property issues for a number of its employees in key areas of the business.

SunFrog does not describe what this training involves in any way.

      Many links to allegedly infringing designs are disabled within hours

of being reported. SunFrog contends that it has never knowingly allowed

an infringing design that has been reported to remain available. SunFrog

also maintains that until a rights holder reports designs as infringing, it

would have no way of knowing whether the user did or did not own rights

in that design. As must be clear from the preceding narrative, Harley-

Davidson disagrees, contending that SunFrog’s slow response to takedown

requests and its allowing repeat infringers to continue infringing

demonstrate that it was a willing participant in—or at least willfully blind

to—infringing designs available on its website.

      Despite its investments, SunFrog realized that users who wanted to

sell infringing products had also gotten more advanced. Frustrated by the

sheer volume of troublesome submissions and seeking to find a way to

proactively monitor them, SunFrog began investigating, in November 2017,

a suspicion that a few parties had learned to use “bots” to automate the

process of creating and uploading designs, often using existing designs as


                               Page 26 of 81
the building blocks. That same month, SunFrog took steps to prevent bots

from uploading designs to its website, which reduced the daily number of

user-generated designs uploaded to SunFrog’s site to roughly 10,000 per

day. While still daunting, this reduction in the volume of submissions not

only improved the response time for takedown requests, it also allowed

SunFrog to temporarily channel the many anti-piracy tools it has developed

in one direction if SunFrog becomes aware of a more specialized content

problem. Reducing the amount of submissions also allowed SunFrog to

develop new tools to monitor uploads and to take action against infringing

content.

      Currently, SunFrog is focusing specific resources on preventing

users from sharing designs that may infringe on Harley-Davidson’s

intellectual property. Two employees monitor keywords in a Harley-

Davidson rights holder account and look for activity on social media

platforms like Facebook on a daily basis. SunFrog’s customer service

employees have received training on how to monitor orders for infringing

products, with instruction to cancel and refund orders containing Harley-

Davidson’s intellectual property and to notify the legal department upon

finding an infringing design. SunFrog says that it continues to develop new

anti-infringement tools, though it does not describe what those tools might

be.

      SunFrog reports that in the past four years, it has terminated 3,394

accounts. Further, “[s]ince tuning up its hard won anti-infringement

apparatus and using it to [protect] [Harley-Davidson’s] Intellectual

Property from third parties who might attempt to upload infringing

designs to SunFrog’s website, SunFrog has identified a small number of

accounts   abusing    [Harley-Davidson’s]     Intellectual   Property   and


                              Page 27 of 81
subsequently terminated 13 accounts.” Id. ¶ 53. It does not report when this

occurred, though ostensibly it was after the lawsuit was filed. SunFrog also

has implemented a zero-tolerance policy for accounts attempting to

infringe upon Harley-Davidson’s rights.

        Further, SunFrog offered Harley-Davidson access to a rights holder

account in order to monitor and disable designs incorporating its marks

and “requested a small modicum of cooperation from [Harley-Davidson]

as to any additional keywords that should be monitored and as to the ways

and channels in which [Harley-Davidson] was discovering the infringing

activity.” Id. ¶ 57. Harley-Davidson retorts that SunFrog’s efforts have been

lacking, noting that it found infringement through quick, easy searches of

the All Art database, by clicking on links for infringing products that it had

already disclosed to SunFrog, through searches of Facebook, including

SunFrog sellers’ Facebook pages that previously advertised infringing

products, and Google searches using the combinations of the term

“SunFrog” and the H-D Marks. None of this searching involved extensive

efforts and none used any special technology.

        Carol believes that SunFrog has attempted to handle all complaints

from all parties, including Harley-Davidson, in the most expedient and

effective manner possible. He seems particularly irked that Harley-

Davidson did not communicate at all with SunFrog before filing this

lawsuit other than through use of SunFrog’s online infringement reporting

tool.

3.      ANALYSIS

        The Court observed last year that this is a fairly straightforward case

of counterfeiting. (Docket #33 at 3). Nothing about the development of the

evidence changes the Court’s view. This includes SunFrog’s plea that it is


                                 Page 28 of 81
working hard to improve its anti-infringement policies and procedures.

Genuine as those efforts may be, federal law did not and does not require

Harley-Davidson to wait and see whether they will bear fruit.

       Additionally, SunFrog advances many of the same legal defenses

that the Court considered and rejected in the context of its motion to

dismiss. Those theories continue to be wholly without merit, as the Court

shall explain a second time. Ultimately, it seems SunFrog’s business was

built, at least initially, atop the slender reeds of these legal defenses, not on

meaningful work to combat infringement.

       3.1    Failure to Take Discovery

       One refrain in SunFrog’s submissions that can be quickly disposed

of at the outset is that summary judgment is improper because “no

discovery has been taken.” (Docket #50 at 14–15). SunFrog is certainly right

that many of the questions that arise in trademark cases are fact-intensive.

SunFrog also seems to be correct that, as of the filing of Harley-Davidson’s

motion, neither party had sought significant discovery from the other. See

id. at 15. Earnest discovery efforts appear to have begun only after the

present motion was fully briefed. See (Docket #66).

       But why does this matter? Harley-Davidson submitted its own

evidence in connection with its motion as required by the federal and local

summary judgment rules, including several lengthy, detailed affidavits and

many hundreds of pages of documents. See Fed. R. Civ. P. 56(c)(1); Civ. L.

R. 56(b)(1)(C)–(D); (Docket #46, #47, #48, #49, #54, #55, #56). SunFrog cites

no rule, case, or other authority suggesting that Harley-Davidson cannot

rely solely on its own evidence or, conversely, that Harley-Davidson was

required to seek discovery from SunFrog in order to prove its claims.

Indeed, conservation of resources would counsel against such efforts, if


                                 Page 29 of 81
Harley-Davidson believed that it already possessed all the evidence it

needed to succeed. See Waterloo Furniture Components, Ltd. v. Haworth, Inc.,

467 F.3d 641, 648 (7th Cir. 2006) (“Rule 56 does not require that discovery

take place in all cases before summary judgment can be granted. In fact, this

Court has noted that ‘the fact that discovery is not complete—indeed has

not begun—need not defeat [a motion for summary judgment].’”) (quoting

Am. Nurses’ Ass’n v. Illinois, 783 F.2d 716, 729 (7th Cir. 1986)).

       As every law student can recite, once Harley-Davidson submitted its

motion and accompanying evidence, the burden then shifted to SunFrog to

show that the proffered evidence was somehow incorrect or incomplete,

leaving genuine questions of material fact to be answered at trial by the

jury. Fed. R. Civ. P. 56(c)(1); Civ. L. R. 56(b)(2)(B)–(C). It could have done so

by submitting evidence gathered from its own witnesses or from Harley-

Davidson by way of depositions and discovery requests. It had many

months in which to gather this evidence—discovery has been open since at

least July 2017—but chose not to.

       That failure cannot be laid at Harley-Davidson’s feet. The non-

moving party on summary judgment bears the burden to proffer evidence

raising genuine disputes for trial. As the Supreme Court explained long ago

in Anderson,

       [t]he movant has the burden of showing that there is no
       genuine issue of fact, but the [non-movant] is not thereby
       relieved of his own burden of producing in turn evidence that
       would support a jury verdict. Rule 56[(c)] itself provides that
       a party opposing a properly supported motion for summary
       judgment may not rest upon mere allegation or denials of his
       pleading, but must set forth specific facts showing that there
       is a genuine issue for trial.




                                 Page 30 of 81
Anderson, 477 U.S. at 256. Consistent with this approach, our Court of

Appeals has “consistently held that summary judgment is ‘not a dress

rehearsal or practice run; it is the put up or shut up moment in a lawsuit,

when a party must show what evidence it has that would convince a trier

of fact to accept its version of the events.’” Steen v. Myers, 486 F.3d 1017,

1022 (7th Cir. 2007) (quoting Hammel, 407 F.3d at 859).

       Moreover, to the extent SunFrog implores that it did not engage in

discovery because of the now-defunct prospect of settlement, the Court is

unsympathetic. SunFrog and its counsel well understood the risk that

taking no discovery would leave it vulnerable to summary adjudication.

Again, the Anderson Court addressed a similar contention in 1986 when it

said, “the [non-movant] must present affirmative evidence in order to

defeat a properly supported motion for summary judgment. This is true

even where the evidence is likely to be within the possession of the

[movant], as long as the [non-movant] has had a full opportunity to conduct

discovery.” Id. at 257.

       Finally, conspicuously absent from SunFrog’s submissions is any

reference to Rule 56(d), which allows a party to avoid summary judgment

on the ground that it cannot presently offer the facts necessary to justify its

opposition. Fed. R. Civ. P. 56(d). The Rule provides that if the non-moving

party makes this showing, the court can deny the motion or defer its

consideration while the non-movant gathers the evidence it needs. Id. But

proper resort to Rule 56(d) generally requires the non-movant to submit an

affidavit, normally from counsel, specifying the reasons why additional

discovery is needed and why it could not have been done sooner. Id.

SunFrog nowhere cited Rule 56(d), nor did it submit an affidavit in

conformity with the Rule. Kallal v. CIBA Vision Corp., Inc., 779 F.3d 443, 446


                                Page 31 of 81
(7th Cir. 2015) (failure to file Rule 56(d) affidavit “fully justifie[s]” denial of

relief).

           And even if the Court forgave the failure to submit the affidavit

described in the Rule’s text—a choice which is committed to the Court’s

sound discretion, Woods v. City of Chicago, 234 F.3d 979, 990 (7th Cir. 2000)—

also absent from SunFrog’s brief is a cogent and persuasive explanation as

to why it has not yet been able to gather the facts it needed to oppose

Harley-Davidson’s motion. The Seventh Circuit has held that although “[a]

court may disregard a failure to formally comply with Rule 56[(d)],” the

opposing party’s request for a continuance must “clearly set[ ] out the

justification for the continuance.” Pfeil v. Rogers, 757 F.2d 850, 856 (7th Cir.

1985). “When a party fails to secure discoverable evidence due to his own

lack of diligence,” the necessary justification is lacking, and “it is not an

abuse of discretion for the trial court to refuse to grant a continuance to

obtain such information.” Id. at 857.

           Standing alone, the parties’ refusal to engage in discovery is no

reason at all to deny summary judgment. Having set aside that puzzling

contention, the Court proceeds to the merits of the claims on which Harley-

Davidson seeks judgment as a matter of law.

           3.2   Liability for Trademark Infringement and Dilution

           Harley-Davidson seeks only partial summary judgment in the

present motion. It asks for a finding of liability and a permanent injunction

on its federal and state trademark claims, which include claims of

infringement,       counterfeiting,   false   designation   of    origin,   unfair

competition, and dilution. Additionally, on the counterfeiting claim,

Harley-Davidson requests an award of statutory damages. Compensatory

damages as to the other trademark claims are not sought in this motion, nor


                                  Page 32 of 81
are judgment or damages sought with respect to Harley-Davidson’s claim

of copyright infringement. See (Docket #44 at 4 n.1). The Court will address

the trademark claims below.

              3.2.1   Infringement, Counterfeiting, Unfair Competition,
                      and False Designation of Origin

       The Lanham Act prohibits the use of a “reproduction, counterfeit,

copy, or colorable imitation” of a registered trademark in such a way as “is

likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. §

1114(1). There is a similar prohibition relating to unregistered marks. Id.

§ 1125(a)(1)(A). That Section prohibits the use of an unregistered mark that

“is likely to cause confusion, or to cause mistake, or to deceive as to the

affiliation, connection, or association of such person with another person,

or as to the origin, sponsorship, or approval of his or her goods, services, or

commercial activities by another person.” Id. Thus, the test for infringement

of unregistered or registered trademarks is the same: likelihood of

confusion. See Smith Fiberglass Prods., Inc. v. Ameron, Inc., 7 F.3d 1327, 1329

(7th Cir. 1993).

       For infringement to rise to the level of counterfeiting, the defendant’s

mark must be “a counterfeit of a mark that is registered on the principal

register in the United States Patent and Trademark Office for such goods or

services sold, offered for sale, or distributed and that is in use, whether or

not the person against whom relief is sought knew such mark was so

registered.” 15 U.S.C. § 1116(d). A counterfeit is defined as “a spurious

mark which is identical with, or substantially indistinguishable from, a

registered mark.” Id. § 1127.

       Claims for trademark infringement and unfair competition under

Wisconsin law are governed by the same likelihood-of-confusion test. See


                                Page 33 of 81
Nat’l Football League Props., Inc. v. ProStyle, Inc., 16 F. Supp. 2d 1012, 1014–

15 (E.D. Wis. 1998); Patterson v. TNA Ent’mt, LLC, No. 04-C-0192, 2006 WL

3091136, at *21 (E.D. Wis. Oct. 27, 2006). Further, claims for trademark

infringement are identical under Wisconsin statutory and common law,

Foamation, Inc. v. Wedeward Enters., Inc., 970 F. Supp. 676, 689 (E.D. Wis.

1997), as are claims for unfair competition, Echo Travel, Inc. v. Travel Assoc.,

Inc., 870 F.2d 1264, 1266 (7th Cir. 1989); Thermal Design, Inc. v. Am. Soc’y of

Heating Refrigerating & Air-Conditioning Eng’rs, Inc., No. 07-C-765, 2008 WL

1902010, at *8 (E.D. Wis. Apr. 25, 2008). SunFrog does not dispute the

congruence of federal and state law on these issues. See (Docket #50 at 32–

33). Thus, the Court’s analysis of infringement, likelihood of confusion, and

SunFrog’s defenses thereto will be unitary.

       Before assessing the likelihood of consumer confusion, the first step

in any trademark case is to determine whether the plaintiff’s trademarks

are protectable. Packman v. Chicago Tribune Co., 267 F.3d. 628, 638 (7th Cir.

2001). Here, it is undisputed that Harley-Davidson owns valid and

protectable trademark rights in each of the H-D Marks. It owns federal

trademark registrations for each of the H-D Marks, except HD, for

motorcycles.    It   also   owns     federal   registrations   for   the   marks

HARLEYDAVIDSON, HARLEY, HD, H-D, Bar & Shield Logo, Willie G.

Skull Logo, and Number 1 Logo for apparel; for the marks HARLEY-

DAVIDSON, Bar & Shield Logo, Willie G. Skull Logo, and Number 1 Logo

for mugs; and for the marks HARLEY-DAVIDSON, H-D, HD, Bar & Shield

Logo, Willie G. Skull Logo, and Number 1 Logo covering hats. All of these

registrations except one are “incontestable,” which constitutes conclusive

evidence of Harley-Davidson’s ownership of and exclusive rights to use

such marks in commerce for the goods recited in the registration, 15 U.S.C.


                                   Page 34 of 81
§ 1115(b), and the other registration is prima facie evidence that the

registered mark is valid, id. § 1115(a). In addition, Harley-Davidson has

common law rights in all of the H-D Marks for apparel, mugs, hats, and

other goods based on its use of those marks in connection with such goods

for many years. Thus, the protectability of the trademarks is generally not

at issue, save in a few narrow respects that will be discussed below.

       The parties’ disputes center on SunFrog’s legal defenses, including

threshold questions of whether its marks are counterfeit and whether it is

“using” the marks in the trademark sense. The parties also disagree as to

whether there is a likelihood of confusion between Harley-Davidson’s and

SunFrog’s uses of the marks, and whether SunFrog’s business is immune

from liability because of its anti-infringement policies, procedures, and

technologies. The Court will address each of these topics in turn.

Overarching the entire analysis is the principle that while trademark cases

often raise triable questions of fact, summary judgment is nevertheless

appropriate “if the evidence is so one-sided that there can be no doubt

about how the question[s] should be answered.” Door Sys., Inc. v. Pro-Line

Door Sys., Inc., 83 F.3d 169, 171 (7th Cir. 1996).

                      3.2.1.1 Counterfeiting

       First, SunFrog claims that this is not a counterfeiting case at all

because the parties’ products are of substantially different quality and are

readily distinguishable by consumers. (Docket #50 at 17). In this instance,

SunFrog turns Harley-Davidson’s stringent quality-control standards

against it, arguing that genuine, licensed goods have a “uniquely high

quality,” whereas the goods sold by SunFrog “broadcast an obviously

amateur style.” Id. Moreover, consumers encountering SunFrog’s products

online would recognize them as user-generated, not professional quality.


                                 Page 35 of 81
Id. at 18. At a minimum, says SunFrog, in light of the vast differences in

item quality, consumers would not find the marks used on genuine Harley-

Davidson products and its products to be “substantially indistinguishable”

when viewed in context. Id. Consequently, though this might be a case

about ordinary trademark infringement, it is not about counterfeiting. See

id. at 18–19. (This difference is hugely important, as statutory damages are

only available in counterfeiting cases. See infra Part 3.3.1.)

       The problem with this argument is that the counterfeiting inquiry is

not focused primarily on the quality of the goods bearing the subject marks.

Indeed, most classic cases of counterfeiting involve a famous mark being

applied to a shoddy product. The more pertinent question is whether the

marks, not the goods, are substantially identical. Of course, “[w]hen

attempting to determine if two marks are similar, the comparison should

be made ‘in light of what happens in the marketplace, [and] not merely by

looking at the two marks side-by-side.’” Ty, Inc. v. Jones Grp., Inc., 237 F.3d

891, 898 (7th Cir. 2001) (quoting Meridian Mut. Ins. Co. v. Meridian Ins. Grp.,

Inc., 128 F.3d 1111, 1115 (7th Cir. 1997)). District court decisions from

outside this Circuit echo this view, noting that the genuine and counterfeit

goods must be compared as they appear in the marketplace, not in the

abstract. See, e.g., Audemars Piguet Holding S.A. v. Swiss Watch Int’l, Inc., No.

12 Civ. 5423(LAP), 2015 WL 150756, at *2 (S.D.N.Y. Jan. 12, 2015); Colgate-

Palmolive Co. v. J.M.D. All-Star Import & Export Inc., 486 F. Supp. 2d 286, 289

(S.D.N.Y. 2007); GMA Accessories, Inc. v. BOP, LLC, 765 F. Supp. 2d 457, 472

(S.D.N.Y. 2011). Yet a careful reading of those opinions reveals that

although the products themselves are part of the comparison, the central

focus is on the appearance of the marks in the context of the products.




                                 Page 36 of 81
       In any event, the idea that the products themselves need to be

compared does not help SunFrog much. SunFrog offers no specifics on how

their products or marks differ from Harley-Davidson’s licensed offerings

provided in the record. It rests instead on generalizations about product

quality and auguries about what prospective buyers will think when seeing

the goods in the marketplace. This is not what summary judgment should

look like, and the Court will not scour the record for evidence and argument

helpful to SunFrog. See Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir.

2001); Stransky v. Cummins Engine Co., Inc., 51 F.3d 1329, 1335 (7th Cir. 1995)

(“The federal courts will not invent legal arguments for litigants.”).

       Despite SunFrog’s failure to do more than gesture at the idea that its

goods are not counterfeits, the Court undertook the task of reviewing each

mark against each alleged infringing product. See (Docket #49-1). There is

no doubt in the mind of the Court that this is a counterfeiting case. In nearly

every instance, though font sizes, colors, sizes, and shapes are altered, the

words “Harley-Davidson” or another of its word-marks appear, either

alone or alongside a logo like the Bar & Shield, Willie G. Skull, or Number

1 logos. While technically different in some respects, SunFrog’s uses of the

marks are substantially indistinguishable from the registered marks in

terms of their appearance in context. If some are more obvious knockoffs

than others, again, SunFrog has not taken the opportunity to examine them

in any detail.

       And the fact remains that a counterfeiter cannot escape liability

simply by reproducing protected marks on poor products. This would

create perverse incentives for infringers and leave Harley-Davidson

without the power to police the use of its marks in many instances.




                                Page 37 of 81
Rejecting an identical argument, the court in Coach, Inc. v. Treasure Box, Inc.,

No. 3:11 CV 468, 2013 WL 2402922 (N.D. Ind. May 31, 2013), explained:

        it simply cannot be the case that an admitted purveyor of
        knockoff goods who intended to profit from their sale can
        claim that it did not intend to infringe merely because the
        goods it offered were of such terrible quality that no one could
        possibly think they were the real thing. Rather, an intent to
        “exploit consumers’ associations with” the genuine article, or
        to profit from the goodwill associated with holder of the
        trademark, is sufficient.

Id. at *4.

        When viewed in their commercial context, there can be no mistake

that SunFrog’s use of the H-D Marks is an effort to pass off SunFrog’s goods

as genuine, licensed Harley-Davidson products. Conversely, courts are

hesitant to find counterfeiting where the infringer is not trying to pass off

his products as another’s, such as when the parties’ products are very

different. Audemars helps make the point. Audemars Piguet, 2015 WL 150756,

at *2. There, two watch manufacturers were involved in a trademark

dispute arising from a particular type of bezel employed on a watch face.

Id. The court found that the similarities between the subject watches were

not enough to rise to the level of counterfeiting. Id. One key difference was

that each watch bore the name of the manufacturer. Id. Thus, it was clear

that the defendant was not trying to pass off its goods as those of the

plaintiff. Id. Instead, at worst his product was confusingly similar. Id. Put

differently, each company was trying to be its own brand but in so doing

adopted similar product designs or features. Id.

        Here, by contrast, only one conclusion can be drawn from viewing

Harley-Davidson’s products against SunFrog’s: SunFrog is trying to dupe

consumers into thinking that they are buying a genuine licensed article


                                 Page 38 of 81
when they are not. Like the store in Coach that sold knockoff Coach bags,

here it is “clear that the Defendants were looking to capitalize on the

[Harley-Davidson] name and the demand for [Harley-Davidson]

products—and the esteem that they hold in the marketplace—in selling the

knockoff [Harley Davidson] items.” Coach, 2013 WL 2402922, at *4.

       Nor does it matter, as SunFrog seems to believe, that purchasers go

to SunFrog’s website to purchase these goods. (Docket #50 at 18–19).

SunFrog attributes a great deal of savvy to the users of its website,

contending that they all know that SunFrog sells only user-generated

designs that are obviously unlicensed. Id. For genuine Harley-Davidson

goods, SunFrog says, a buyer would know to go to Walmart.com or some

other licensed dealer. Id.

       The Court is not convinced. First, the only evidence SunFrog offers

to support its beliefs as to what its consumers know is the affidavit of its

corporate counsel. See id.; (Docket #52 ¶ 60). He may have personal

knowledge of many aspects of SunFrog’s business model and practices, but

how he knows the minds of SunFrog website users, he does not say. Second,

SunFrog’s argument cuts as easily against it as it does in its favor. How is

the average consumer to know that Walmart offers licensed Harley-

Davidson goods but SunFrog does not? Could SunFrog not have bought a

license to use Harley-Davidson’s trademarks? It has done so for other major

brands like Marvel and Disney. (Docket #50 at 30).

       Finally, SunFrog ignores the longstanding principle that trademark

law protects against confusion both at the point of sale and in the post-sale

context. CAE, Inc. v. Clean Air Eng’g, 267 F.3d 660, 683 (7th Cir. 2001). Thus,

even if one buys SunFrog’s claim that the consumer who purchases a

Harley-Davidson shirt on SunFrog’s website knows that it is a knockoff,


                                Page 39 of 81
other potential consumers of Harley-Davidson products who see him

wearing that shirt would have no reason to suspect a fake, and seeing a

cheaply made product may put them off from future purchases of genuine

Harley-Davidson goods. The Lanham Act proscribes this latter form of

confusion to the same extent as the former. Id. In the end, SunFrog’s self-

deprecation does nothing but distract from the unavoidable conclusion that

this is a counterfeiting case.

                      3.2.1.2 Use in Commerce and Ornamental Use

       Next, SunFrog tries to divert liability from itself to its users by

contending that it does not itself “use” the marks in commerce, nor does it

use them as trademarks. (Docket #50 at 19–23). On the first point, there is

little need for extended discussion. In SunFrog’s view, it has never used any

of Harley-Davidson’s marks, whether placing them on products or in

advertising; instead, only its users do so. Hence, SunFrog hides behind the

“user-generated” nature of its products, the automation of its printers, and

its anti-infringement tools. See (Docket #57 ¶ 48). Yet SunFrog maintains the

All Art database, advertises infringing designs and trains and encourages

others to do so, owns and runs its automated printers that print the

infringing designs onto physical goods, handles products after they come

off of the printers, bags and ships those products, and processes payment.

This is use in commerce. 15 U.S.C. § 1127 (“use in commerce” requires that

the mark be “placed in any manner on the goods or their containers or the

displays associated therewith or on the tags or labels affixed thereto” and

that the goods “are sold or transported in interstate commerce”).

       The second point—that SunFrog makes mere “ornamental” use, not

trademark use, of the marks—is equally misguided. The notion that a logo,

word, or other designation needs to be used as a trademark “is not a


                                 Page 40 of 81
necessary element of a trademark infringement claim.” Univ. Healthsystem

Consortium v. UnitedHealth Grp., Inc., 68 F. Supp. 3d 917, 926 (N.D. Ill. 2014).

However, if a designation is being used in a non-trademark fashion,

“likelihood of confusion is highly unlikely.” 1 McCarthy on Trademarks &

Unfair Competition (“McCarthy”) § 3:3 (5th ed. 2018). Put another way,

“‘trademark use’ is not a separate element of plaintiff’s case, but is only one

aspect of the likelihood of confusion requirement for infringement.” 4

McCarthy § 23:11.50.

       It is undeniable that SunFrog made a “trademark” use of the H-D

Marks. SunFrog vigorously advertised and offered for sale goods bearing

those marks. Upon request, it printed and shipped them to buyers. It kept

most of the revenue. SunFrog used the H-D Marks to (falsely) identify its

goods as coming from or being licensed by Harley-Davidson and to

distinguish those goods from others’. This is use of the H-D Marks as

trademarks. See 15 U.S.C. § 1127 (defining “trademark” as a designation

used “to identify and distinguish [the user’s] goods. . .from those

manufactured or sold by others and to indicate the source of the goods”);

Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 900 (9th Cir. 2002) (a

trademark is “a word, phrase or symbol that is used to identify a

manufacturer or sponsor of a good or the provider of a service”).

       True, the website users actually craft the designs that incorporate the

marks. (Docket #50 at 20). But this does not matter, as SunFrog’s

involvement standing alone constitutes use of the marks. Using a mark

involves placing it “in any manner” on the goods in question or displays

associated with them, 15 U.S.C. § 1127, and undoubtedly Harley-

Davidson’s marks were not maintained in the All Art database without

SunFrog’s effort, did not get onto SunFrog’s goods without the use of


                                 Page 41 of 81
SunFrog’s own printers, nor did they make it to purchasers without being

shipped by SunFrog.

             Thus, SunFrog is actively involved in the infringing conduct. This

makes it unlike the fashion showroom in GMA Accessories, on which it

principally relies. There, the showroom merely housed finished goods

bearing the plaintiff’s mark; it did not manufacture the goods, label them

with that mark, or actively try to sell them. GMA Accessories, 765 F. Supp.

2d at 461. SunFrog, of course, not only advertises and offers infringing

designs for sale and prints them onto products, it also ships the finished

products and handles payment processing. Unlike the showroom, SunFrog

exerts control over nearly every aspect of the advertising, sale, and

manufacture of the infringing goods, save designing the mockups. By any

measure, then, SunFrog uses the H-D Marks.13

             Similarly, it is beside the point that SunFrog puts its own mark on

the hangtags and labels of its goods. Id. Use of innocuous marks alongside

infringing ones is not a recognized defense under the Lanham Act. Indeed,

this circumstance arises often when a licensee puts its own mark on goods

that also bear a licensed mark. There is no reason to believe that consumers,

looking at a SunFrog shirt bearing both its mark on the hangtag and an H-

D Mark across the breast, would conclude that SunFrog did not intend to

signify source, sponsorship, or affiliation by the use of the H-D Mark. The


																																																								
         For this reason, SunFrog’s separate defense to the false designation of
             13

origin claim—that it does not “affix, apply, or annex any false designations of
origin” onto the goods in question—is without merit. (Docket #50 at 33); 15 U.S.C.
§ 1125(a). The false designation of origin claim will not be discussed further herein,
as the parties seem to agree that the relevant inquiry is largely identical to the
standard infringement analysis. See (Docket #44 at 6–9); (Docket #50 at 33). It will,
therefore, be subsumed into the existing discussion.


                                                           Page 42 of 81
opposite inference is far more likely. Sands, Taylor & Wood Co. v. Quaker Oats

Co., 978 F.2d 947, 954 (7th Cir. 1992) (“[T]he conjunction of defendant’s

trademark and the allegedly infringed term ‘may actually increase the

misappropriation by linking defendant’s name to plaintiff’s goodwill.’”);

Int’l Kennel Club of Chicago, Inc. v. Mighty Start, Inc., 846 F.2d 1079, 1088 (7th

Cir. 1988) (the defendant’s use of its house mark in conjunction with the

plaintiff’s mark “is a smoke screen and a poor excuse for the defendants’

blatant misappropriation of the plaintiff’s name, for even if fanciers of

purebred dogs or stuffed toys attached any meaning to the defendants’

house mark, they would necessarily believe that the International Kennel

Club had licensed, approved or otherwise authorized the defendants’ use

of the International Kennel Club name”).

       Finally, the idea that mere “ornamental” use of a designation is not

trademark use has no application here. This doctrine comes into play when,

for instance, a clothing item bears a slogan or message, such as a hat

emblazoned with the phrase “Swallow Your Leader.” In re Power Play Int’l,

Serial No. 75/431,077, 2003 WL 1695913, at *2 (T.T.A.B. Mar. 26, 2003). The

question becomes whether the slogan, used in this way, “indicat[es] the

source of the clothing on which it appears.” Id.; 1 McCarthy § 7:24.

       Suggesting that this doctrine protects it here, SunFrog relies

primarily on Tovey v. Nike, Inc., No. 1:12CV448, 2014 WL 3510975 (N.D.

Ohio July 10, 2014). There, the plaintiff owned a registration for the mark

BOOM YO! for use on apparel. Id. at *4. Later, Nike developed an

advertising campaign prominently featuring the word “boom.” Id. at *5.

The plaintiff sued for trademark infringement. Id.

       In addressing Nike’s argument that the asserted mark was merely

ornamental, the court noted that a designation can be both ornamental and


                                 Page 43 of 81
source-identifying. Id. at *8. However, the plaintiff’s use of the phrase was

confined to the former purpose. Id. at *9. He never displayed the phrase in

a consistent font, size, design, color, or location on the goods, nor did he

designate the phrase as a trademark. Id. Moreover, he did not place the

phrase on the hang tags or labels for his goods. Id. Thus, the court found

that he had not used the phrase in a trademark sense, despite the

presumption that it was a valid trademark by virtue of its registration. Id.

       All this may sound helpful to SunFrog, but it fails to apply these

general principles to the case at hand. Specifically, SunFrog does not show

which of the H-D Marks it claims to have used in a purely ornamental

fashion. Without doubt, the majority of Harley-Davidson’s word-marks are

source indicators—they have the company’s name in them. Maybe SunFrog

is claiming that one or more of Harley-Davidson’s logos are susceptible to

challenge under the reasoning of Tovey? The Court might surmise, for

instance, that SunFrog does not think the presence of a skull or the number

“1” on a t-shirt, standing alone, signifies Harley-Davidson as the source or

sponsor of the clothing. But the Court is not in the business of teasing out

nuanced analyses from paltry offerings. It will not review the asserted

marks against the infringing products to decide what SunFrog should have

or meant to say. See Anderson, 241 F.3d at 545–46; Stransky, 51 F.3d at 1335.

       This failure on SunFrog’s part also distinguishes the present case

from Tovey. There, the court took pains to note that registered trademarks

are presumptively valid. Id. at *8. But on the particular facts of that case,

including detailed evidence about the history and usage of the BOOM YO!

phrase, the court was obliged to conclude that the presumption of validity

had been rebutted. Id. at *9. SunFrog’s evidence comes nowhere close to

that marshalled in Tovey; indeed, SunFrog does not bother to discuss even


                                Page 44 of 81
a single mark with any specificity. For that reason, the Court finds SunFrog

cannot rely on the ornamental-use doctrine.

                      3.2.1.3 Likelihood of Confusion

       The Court next turns to the heart of any trademark case: the

likelihood of confusion. Counterfeiting creates a presumption of a

likelihood of confusion because the defendant’s products are likely to

confuse consumers when the marks on those products are identical to or

closely resemble the plaintiff’s marks. See Microsoft Corp. v. Rechanik, 249 F.

App’x 476, 479 (7th Cir. 2007); Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145,

148 (4th Cir. 1987); Coach, 2013 WL 2402922, at *4 (collecting cases). A

presumption of confusion in counterfeiting cases is “entirely sensible[,]

since the only reason people sell counterfeit merchandise is to piggyback

on a designer item’s popularity and then profit from it in the process.”

Coach, 2013 WL 2402922, at *4.

       SunFrog asserts that there remain genuine issues of material fact as

to the likelihood of confusion. (Docket #50 at 23–27). This argument seems

to rest on the incorrect assumption that this is not a counterfeiting case and

that a likelihood of confusion is therefore not presumed. Of course, the

presumption of confusion is rebuttable, see Coach, 2013 WL 2402922, at *5,

so the Court will consider whether SunFrog’s proffered evidence

overcomes it.

       The Seventh Circuit considers the following factors to determine

whether consumers are likely to be confused: (1) the similarity between the

marks in appearance and suggestion; (2) the similarity of the products; (3)

the area and manner of concurrent use; (4) the degree and care likely to be

exercised by consumers; (5) the strength of the plaintiff’s mark; (6) any

actual confusion; and (7) the intent of the defendant to “palm off” his


                                  Page 45 of 81
product as that of the plaintiffs. Ty, 237 F.3d at 897. No single factor is

dispositive, “although, in many cases, the similarity of the marks, the

defendant’s intent, and actual confusion are particularly important.”

Packman, 267 F.3d at 643. The likelihood-of-confusion test has been

characterized as “equitable,” meaning that courts may assign varying

weights to each factor as the facts demand it. Barbecue Marx, Inc. v. 551

Ogden, Inc., 235 F.3d 1041, 1044 (7th Cir. 2000). While the existence of a

likelihood of confusion is generally a question of fact, it can be resolved on

summary judgment where, considering all seven factors collectively, no

reasonable jury could find in the non-movant’s favor. See Sorenson v. WD-

40 Co., 792 F.3d 712, 732 (7th Cir. 2015); AutoZone, Inc. v. Strick, 543 F.3d 923,

929 (7th Cir. 2008).

       Harley-Davidson contends that all seven factors strongly favor it,

since: (1) the parties’ marks are identical or materially indistinguishable; (2)

the parties offer identical products; (3) both parties sell such products to the

general public, including online; (4) ordinary and perhaps even

sophisticated consumers cannot distinguish the identically-branded

products; (5) the H-D Marks are strong and famous; (6) “actual confusion

is presumed where the marks and products are identical”; and (7)

SunFrog’s intent to palm off their own products as Harley-Davidson’s is

clear based on its counterfeiting of the H-D Marks. (Docket #44 at 9); Third

Educ. Grp., Inc. v. Phelps, 675 F. Supp. 2d 916, 924 (E.D. Wis. 2009) (likelihood

of confusion is “self-evident” where the marks and products are identical

or nearly so). The Court largely agrees with this assessment and finds that

SunFrog’s arguments to the contrary are unavailing.

       In discussing several of the factors, SunFrog reiterates its belief that

the lack of factual development in the record means that summary


                                 Page 46 of 81
judgment is not appropriate. (Docket #50 at 24–25). As explained above,

what SunFrog does not do is offer persuasive reasons why this is so, or why

it could not have taken the needed discovery itself. See supra Part 3.1. With

that in mind, the Court turns to SunFrog’s substantive arguments on each

likelihood-of-confusion factor.

       Strength and Similarity of Marks. First, says SunFrog, the H-D Marks

are not strong. (Docket #50 at 24, 26). Yet it discusses only the Willie G. Skull

logo, ignoring the word-marks and other logos. See id. at 24. SunFrog

complains that “[g]iven the pervasiveness of skull designs in the clothing

industry, the volume of ill-defined marks asserted against SunFrog, and the

poor-quality images transmitted to SunFrog in piecemeal correspondence,

it is impossible to summarize the similarities and differences between the

marks asserted by Plaintiffs and those Plaintiffs claim are infringing.” Id. It

cites no legal authority to support this position. Instead, it relies on the fact

that there exist many registrations for marks incorporating some kind of

skull design. Id.; (Docket #50-1).

       Certainly, a suggestion that a mark is not distinctive is relevant to

the present inquiry. Trademarks can be either inherently distinctive as

source identifiers, or they can claim protection if they have acquired

distinctiveness (also called “secondary meaning”) through, for instance,

long and well-known use in connection with a particular type of goods. 2

McCarthy § 11:2; Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 769 (1992).

For the Willie G. Skull logo to receive trademark protection, Harley-

Davidson must produce evidence of secondary meaning, as commonplace

non-word designations generally are not inherently distinctive because

they do not serve to identify the source of the goods. See Amazing Spaces,

Inc. v. Metro Mini Storage, 608 F.3d 225, 242 (5th Cir. 2010); Seabrook Foods,


                                  Page 47 of 81
Inc. v. Bar-Well Foods Ltd., 568 F.2d 1342, 1344 (C.C.P.A. 1977). But Harley-

Davidson has surely met that burden here, given the extensive evidence

regarding the registration of the Willie G. Skull logo, its long-standing use

with Harley-Davidson products, and its well-known status as an iconic

Harley-Davidson symbol. CAE, 267 F.3d at 681 (courts may assess strength

based on length of use of a mark, volume of sales, promotional

expenditures, and whether dissemination is widespread); Autozone, 543

F.3d 933 (Autozone’s mark had “plenty of economic and marketing

strength” where is was displayed in thousands of retail outlets nationwide,

supported by millions in marketing expenditures, and in use for decades).

       SunFrog’s reference to the prevalence of skull-like marks in the

federal trademark register does not meaningfully undermine the strength

of Harley-Davidson’s mark. See Door Sys., 83 F.3d at 172 (trademark search

bringing up several marks with “door” in them was neither surprising nor

dispositive). It was SunFrog’s burden on summary judgment to do more

than raise metaphysical doubt as to the strength of the marks and the

differences between the H-D Marks and the infringing products.

Matsushita, 475 U.S. at 587. That Harley-Davidson could have submitted

more evidence showing both strength and similarity, such as expert

analysis or consumer surveys, (Docket #50 at 25), is beside the point.

SunFrog could have done the same, and it cannot cover the gap by

proffering conjecture and speculation. Amadio, 238 F.3d at 927; Palucki, 879

F.2d at 1572. In sum, there is no competent evidence raising a dispute as to

whether the marks in question are protectable or that SunFrog’s use of the

marks anything short of “virtually identical” to their registrations. CAE, 267

F.3d at 678. As a result, this factor favors Harley-Davidson.




                                Page 48 of 81
       Similarity of the Products; Scope and Manner of Use. SunFrog next

contends that its use of the marks is not concurrent with or comparable to

Harley-Davidson’s. (Docket #50 at 25–26). It asserts:

              The manner in which user-generated designs appear
       on SunFrog’s website, the fact that any design is placed on a
       SunFrog branded shirt from the SunFrong.com [sic] website,
       and the users’ expectation that the designs found there are
       user-generated, weighs against a finding that the designs
       created and uploaded by users of SunFrog’s site create any
       real likelihood of consumer confusion that the t-shirts
       consumers choose to design and print on the SunFrog site
       somehow actually come from H-D.

Id. This is, again, unhelpful speculation and conjecture about the minds of

consumers. Moreover, even if a user well understood that designs sold on

SunFrog’s website are user-generated, there is nothing to suggest that those

designs are unlicensed. See supra Part 3.2.1.1. Harley-Davidson has shown

that the parties’ nearly identical products compete directly in the online

marketplace. See Coach, 2013 WL 2402922, at *5 (noting that the infringer

sold the same types of items as the mark owner precisely because it offered

them as knockoffs of the real articles); CAE, 267 F.3d at 681 (courts look to

whether the products are related in areas of promotion, sales, or

distribution). That the products may not be identical because SunFrog’s are

cheaply made is not dispositive. Eli Lilly & Co. v. Nat. Answers, Inc., 233 F.3d

456, 463 (7th Cir. 2000) (courts “are concerned only with whether [the

products] are similar,” not whether they are the same) (emphasis in

original). This factor weighs in Harley-Davidson’s favor.

       Degree of Care Exercised by Consumers. SunFrog writes only two

sentences on this factor, suggesting that the high quality of Harley-

Davidson’s goods means that consumers of its products “are so discerning



                                 Page 49 of 81
that a genuine H-D shirt is purchased with great care in contrast to the

impulse buy of a user-generated shirt from SunFrog.” (Docket #50 at 26).

This uncorroborated conviction about consumer care is out of sync with

applicable precedent, which requires the Court to examine such matters

“with reference to the realities of consumer behavior in the relevant

market.” See Dorr-Oliver, Inc. v. Fluid-Quip, Inc., 94 F.3d 376, 381 (7th Cir.

1996). Even if one accepts that Harley-Davidson’s licensed apparel is high-

quality and more expensive than similar unlicensed apparel, it is

indisputable that the average retail consumer will not exercise great care

and discretion in buying ordinary apparel, see GB Elec. Inc. v. Thomas & Betts

Corp., Civ. A. No. 95-C-0426, 1995 WL 795660, at *6 (E.D. Wis. July 28, 1995),

unlike, perhaps, costly Coach handbags, Coach, 2013 WL 2402922, at *6.

Moreover, the degree of care must be assessed not only with respect to those

discriminating consumers of Harley-Davidson goods, but also as to

SunFrog’s consumers, who in SunFrog’s own estimation have a low level

of sophistication. CAE, 267 F.3d at 682; Fuji Photo Film Co., Inc. v. Shinohara

Shoji Kabushiki Kaisha, 754 F.2d 591, 596 (5th Cir. 1985) (confusion for

trademark purposes “encompasses confusion on the part of purchasers of

either (or both) party’s products”) (emphasis in original). Furthermore,

potential customers who view SunFrog’s infringing products in a post-sale

environment—that is, out in the world—would almost certainly mistakenly

think the products are genuine. CAE, 267 at 683. Thus, this factor also

suggests a likelihood of confusion.

       Actual Confusion. Harley-Davidson offers no evidence of actual

confusion to support its trademark claims. It contends that actual confusion

can be presumed in this case because of the similarity of the products and

marks, (Docket #44 at 9), but cites no legal authority for this assertion. The


                                Page 50 of 81
presumption arising from the counterfeiting aspect of the case is distinct.

Nevertheless, the Seventh Circuit has opined that “[a]lthough evidence of

actual confusion, if available, is entitled to substantial weight in the

likelihood of confusion analysis,. . .this evidence is not required to prove

that a likelihood of confusion exists.” Id. at 685. This factor is neutral.

       Palming Off. The final factor asks whether SunFrog intended to palm

off the products it sold as those of Harley-Davidson. Barbecue Marx, 235 F.3d

at 1046. This intent requirement “refers to the intent to confuse customers,

not merely the intent to use a mark that is already in use somewhere else.”

Meridian Mut. Ins. Co., 128 F.3d at 1120. As has been discussed at length

already, it is eminently clear that SunFrog tried to pass off its products as

genuine, licensed Harley-Davidson goods. This is true despite SunFrog’s

insistence that its goods are of poor quality and its consumers are smart

enough to know that they are paying for fakes. See Coach, 2013 WL 2402922,

at *7–8. The goods and marks are identical, or nearly so, which permits an

inference of intent to confuse. Autozone, 543 F.3d at 934. Indeed, the intent

to palm off is even more salient in light of the notoriety of Harley-

Davidson’s marks. See Sands, Taylor & Wood, 978 F.2d at 963; Eli Lilly, 233

F.3d at 465 (finding that obvious wrongful intent can be weighed heavily in

the overall analysis).

       Moreover, as observed above, whatever a SunFrog website user

might think of the product they are buying, SunFrog could not (and does

not) credibly contend that post-sale confusion is unlikely. The very purpose

of buying a cheaper, knockoff version of a Harley-Davidson product on

SunFrog’s website is to create association with the iconic brand at a lower

cost. See Coach, 2013 WL 2402922, at *8. This runs the risk that consumers

viewing a knockoff post-sale will see the low quality of the item and be


                                 Page 51 of 81
dissuaded from purchasing a real Harley-Davidson product. Id. SunFrog is

responsible for this confusion and harm to Harley-Davidson’s brand just as

much as any point-of-sale confusion. CAE, 267 F.3d at 683; Hermes Int’l. v.

Lederer de Paris Fifth Ave., Inc., 219 F.3d 104, 108 (2d Cir. 2000); Rolex Watch,

U.S.A., Inc. v. Canner, 645 F. Supp. 484, 495 (S.D. Fla. 1986).

       Conclusion. SunFrog bore the burden to come forward with evidence

raising a genuine dispute as to whether the presumption of confusion could

be rebutted in this counterfeiting case. It did not meet that burden. The

evidence instead confirms that SunFrog’s “marks” are simply literal or

stylized reproductions of Harley-Davidson’s iconic word marks and logos,

used on identical, inexpensive products, in similar channels of

advertisement and distribution, and with the undeniable intent to pass off

its goods as genuine. Likelihood of confusion may be a question for the jury

in most cases, but because nearly all of the relevant factors weigh heavily

in Harley-Davidson’s favor, this case is the exception. CAE, 267 F.3d at 687

(affirming district court’s finding that there was a likelihood of confusion

as a matter of law where most factors weigh distinctly in the plaintiff’s

favor); Door Sys., 83 F.3d at 172 (“Before [summary judgment] can properly

be granted,. . .the court must have a very high degree of confidence that any

disagreement over the facts is spurious.”).

                      3.2.1.4 The Tiffany Defense

       Convinced that it cannot be liable for direct trademark infringement,

an assumption which the Court has shown to be mistaken, see supra Parts

3.2.1.1–3.2.1.2, SunFrog next raises a defense to liability for contributory

infringement. In Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U.S.

844, 854 (1982), the Supreme Court concluded that contributory

infringement occurs when a service provider “intentionally induces


                                 Page 52 of 81
another to infringe a trademark” or if the service provider “continues to

supply its [service] to one whom it knows or has reason to know is engaging

in trademark infringement.”

       SunFrog’s defense to this species of trademark liability is grounded

in the Second Circuit’s 2010 decision in Tiffany (NJ) Inc. v. eBay, Inc., 600 F.3d

93 (2d Cir. 2010). In that case, the Second Circuit addressed a claim brought

by the famous jewelry maker against the online marketplace. It was

undisputed that sellers using eBay were listing large numbers of counterfeit

Tiffany jewelry pieces and that eBay knew this was occurring. Id. at 97. But

eBay never saw or inspected the merchandise sold on its website, since

transactions on eBay are consummated directly between seller and buyer;

thus, its ability to assess whether an item was infringing and to stop it in

transit was difficult. Id. Moreover, eBay implemented a robust anti-

counterfeiting scheme, with notice-and-takedown measures, a three-strikes

rule against repeat-offending sellers, and a specialized search engine that

could be used to identify infringing products. Id. at 98–99.

       As a result, the Second Circuit concluded that eBay was not

contributorily liable for the infringing acts of its users. Id. at 107. It was not

enough that eBay had “a general knowledge or reason to know that its

service [was] being used to sell counterfeit goods.” Id. Instead, eBay needed

to have a particularized knowledge of who was infringing and who would

do so in the future. Id. at 109. Moreover, there was insufficient evidence that

eBay was being willfully blind to the counterfeit sales on its site. Id. at 110.

       SunFrog says it is identical to eBay because it has an “industry

standard notice and takedown procedure.” (Docket #50 at 29). It therefore

believes that it should be immune to contributory liability. Yet the

disconnect between SunFrog’s business and eBay’s is hard to overstate.


                                 Page 53 of 81
First and foremost, SunFrog is not on the hook in this case for contributory

infringement, as was the focus in Tiffany. Rather, because SunFrog

advertises and sells infringing products, operates printers that print the

products, packs them for shipping, ships them, and then processes

payment, it is directly liable.

       Recall that eBay does not make anything, nor does it take goods into

its custody for shipping. Sellers offer goods that they have bought or made.

They then ship them to buyers. eBay has little involvement besides bringing

the parties together for a fee. In fact, eBay had only used Tiffany’s

trademarks on its website to advertise products; it did not make any jewelry

nor did it suggest that Tiffany sponsored or endorsed the products it

advertised. Tiffany, 600 F.3d at 102–03. As a result, the Court of Appeals

found that there could be no direct trademark liability arising from eBay’s

limited use of the marks. Id. SunFrog occupies the opposite posture, as it

does most of the legwork in the transaction for an infringing item, including

physically placing the H-D Marks on products. If SunFrog is like eBay in

the sense that its users, and not SunFrog, are the ones generating infringing

designs, there the similarities end.

       What is most troubling about the Tiffany defense here is that the

Court has already rejected it once. In its order denying SunFrog’s motion to

dismiss, the Court explained that, unlike eBay, “SunFrog operates the very

printers that print infringing goods, and it does not appear to offer resale of

goods.” (Docket #40 at 5 n.2). Thus, “[i]ts claim to innocence is far more

tenuous than eBay’s.” Id. “Indeed,” explained the Court, “eBay would have

been hard-pressed to defend itself from Tiffany if eBay not only provided a

platform for the sale of counterfeit [jewelry] but also ran the [] shop that

made [it].” Id.; see also Tre Milano, LLC v. Amazon.Com, Inc., B234753, 2012


                                  Page 54 of 81
WL 3594380, at *11 (Cal. Ct. App. Aug. 22, 2012) (absolving Amazon in

hosting sellers of counterfeit goods “because Amazon is a service provider,

not the seller. Amazon did not currently have any [infringing goods] in its

own inventory; those it sold belonged to third party sellers. That Amazon

provided the product description and handled the payments did not make

it a direct seller of the products.”); Milo & Gabby, LLC v. Amazon.com, Inc.,

No. C13–1932RSM, 2015 WL 4394673, at *8–9 (W.D. Wash. July 16, 2015).14

             Undeterred, SunFrog has resurrected the Tiffany defense in

opposition to the instant motion. Without directly addressing the Court’s

earlier decision, SunFrog seems to suggest it was wrong, arguing that

printing physical products is not analytically distinguishable from the

offering of digital products, which is how it characterizes eBay’s business.

(Docket #50 at 30). But this contention, too, relies on the misguided notion

that SunFrog is merely a print-on-demand service. Id.

             The Court earlier addressed this claim. “[W]hatever the size or scope

of SunFrog’s business, it can be charged with knowing what goods come

off of printers that it owns and operates.” (Docket #40 at 8). “Put

differently,” said the Court, “SunFrog equates itself with a vending

machine, producing products at a customer’s order without oversight. But

the point of this case is that SunFrog in fact operates like a self-aware

vending machine, with the ongoing ability to monitor the products its users

order (and that it creates) and to know that those products are infringing.”

Id. at 9 (citation omitted). Without deciding whether an “entirely automated

and user-directed” printing service can be liable for printing infringing

																																																								
         The Court’s earlier decision contained a clerical error, referring to the
             14

Tiffany at issue in the Second Circuit case as the lamp maker rather than the
jewelry maker. Thus, the quotation has been slightly altered, but has no less force.


                                                           Page 55 of 81
products, (Docket #50 at 30), SunFrog’s business simply cannot be

described in this way.15

             Put differently, it is uncontested that one aspect of SunFrog’s

business is supplying the service of designing custom-made apparel. Yet its

business goes much further, since it participates in the manufacture and

distribution of those products as well. Indeed, the Court agrees with

SunFrog that “physicality of the outcome of the service is not the locus of

the analysis,” (Docket #50 at 30), but that is half the story. This case is not

like most contributory infringement suits, where the defendant supplies a

product to another whom he knows will infringe. See Inwood Labs., 456 U.S.

at 854. Instead, SunFrog itself is performing the infringing conduct. As a

result, Tiffany offers SunFrog no respite.

             Nor does it matter that many of the designs offered on SunFrog’s

website never translate into physical products. At first glance, this appears

to bring SunFrog’s situation closer to Tiffany, as it evokes eBay’s contention

that it only hosted sellers who posted infringing listings, with no

involvement in the creation of those listings other than advertising them.



																																																								
          In its motion to dismiss, SunFrog placed great reliance on the “innocent
             15

infringer” defense to damages for trademark infringement, codified in Section
1114(2)(A), which provides that one who is engaged solely in the business of
printing matter for others can only be subject to injunctive relief, not damages, if
that matter contains protected marks. See (Docket #40 at 6–9). This argument is
similar to, but not coextensive with, the Tiffany defense. SunFrog chose not to
assert the innocent infringer defense in opposition to Harley-Davidson’s summary
judgment motion, and so the Court considers it waived. See Anderson, 241 F.3d at
545–46. In any event, a printer cannot be innocent when he acts in reckless
disregard of whether the matter he prints is infringing. See (Docket #40 at 6–9);
World Wrestling Fed’n, Inc. v. Posters, Inc., No. 99 C 1806, 2000 WL 1409831, at *3
(N.D. Ill. Sept. 26, 2000). The undisputed facts in the record would belie any claim
to this defense that might have been made.


                                                           Page 56 of 81
Tiffany, 600 F.3d at 102–03. As the Second Circuit found, this use was too

attenuated to give rise to direct liability. Id.

             Yet the analogy to Tiffany still fails on the facts. It is undisputed that

SunFrog is deeply and indispensably involved in the creation of its design

listings, including offering the software to make them, holding prior

designs for later use in the All Art database, and aggressively advertising

those listings through Facebook and other social media. Moreover, SunFrog

nowhere claims that it would not have produced a listed item if it was

ordered. Indeed, the opposite is true since, as SunFrog stresses at every

opportunity, its process is “entirely automated” and its printers print on-

demand. (Docket #50 at 30). Thus, the listings on SunFrog’s website would

ineluctably lead to the manufacture of infringing products.16

             These considerations take SunFrog well outside of Tiffany, where

eBay simply hosted and advertised listings created by others to enable sales

consummated entirely without eBay’s involvement. In other words,

whereas eBay was not the entity offering Tiffany jewelry for sale, SunFrog

undoubtedly is the seller of the apparel and other items on its website. This

brings it within the broad definition of counterfeiting in the Lanham Act,




																																																								
         The Court’s conclusion is bolstered by the fact that SunFrog did not
             16

contest Harley-Davidson’s infringement analysis submitted in connection with its
request for statutory damages. See infra Part 3.3.1. There, Harley-Davidson
supplied a chart that identified types of goods SunFrog offers for sale and
indicated which H-D Marks had appeared on each type. See (Docket #44 at 23).
SunFrog had the opportunity to object to this analysis on the ground that some of
the categories had never actually become a physical product. It did not. Indeed,
beyond the generalization that many designs do not become manufactured goods,
SunFrog did not point out a single instance in which this circumstance arose with
respect to the H-D Marks.


                                                           Page 57 of 81
which includes not only making but also offering counterfeit goods for sale.

15 U.S.C. § 1116(d).

       Furthermore, even assuming SunFrog could bring itself within the

conceptual framework of Tiffany and avoid direct liability for instances in

which only a website listing, and not a physical product, is the hook for

infringement, it would still fail to meet the requirements of the Tiffany

defense. Recall that in Inwood, the Supreme Court concluded that

contributory infringement occurs when a service provider “intentionally

induces another to infringe a trademark” or if the service provider

“continues to supply its [service] to one whom it knows or has reason to

know is engaging in trademark infringement.” Inwood Labs., 456 U.S. at 854.

The Tiffany court analyzed only the second of these two avenues, as Tiffany

did not contend that eBay induced sellers to infringe. Tiffany, 600 F.3d at

106. The Court of Appeals determined that the “reason to know” standard

of Inwood requires “more than a general knowledge or reason to know that

its service is being used to sell counterfeit goods. Some contemporary

knowledge of which particular listings are infringing or will infringe in the

future is necessary.” Id. at 107. Thus, Tiffany could not rest on a generalized

problem of infringement, which eBay addressed by taking down identified

infringing listings. Id. at 109. Rather, it should have identified sellers that

were then selling or would sell counterfeit goods. Id.

       The Court of Appeals further explained that liability can also arise

where the service provider, although it does not have specific knowledge

about a particular would-be infringer, “had reason to suspect that

counterfeit [] goods were being sold through its website, and intentionally

shielded itself from discovering the offending listings or the identity of the

sellers behind them[.]” Id. Relying on Seventh Circuit precedent espousing


                                Page 58 of 81
a similar view, the court said that “[w]hen it has reason to suspect that users

of its service are infringing a protected mark, [a service provider] may not

shield itself from learning of the particular infringing transactions by

looking the other way.” Id. (citing Hard Rock Cafe Licensing Corp. v.

Concession Servs., Inc., 955 F.2d 1143, 1149 (7th Cir. 1992)). In the Seventh

Circuit, such willful blindness is the equivalent of actual knowledge for

purposes of trademark infringement. Hard Rock Café, 955 F.2d at 1149; Louis

Vuitton S.A. v. Lee, 875 F.2d 584, 590 (7th Cir. 1989) (finding that “willful

blindness is knowledge enough” to prove willfulness).

       Willfulness generally, and willful blindness in particular, are factors

often discussed in relation to awarding statutory damages. See Rechanik, 249

F. App’x at 479; Wildlife Exp. Corp. v. Carol Wright Sales, Inc., 18 F.3d 502, 511

(7th Cir. 1994). In that context, courts find that infringement is willful when

the infringer knows that its conduct constitutes infringement or acts “in

reckless disregard” of the owner’s rights. Wildlife Exp. Corp, 18 F.3d at 511;

Lorillard Tobacco Co. v. S & M Cent. Serv. Corp., No. 03 C 4986, 2004 WL

2534378, at *4 (N.D. Ill. Nov. 8, 2004). This can be inferred from a

defendant’s conduct, including, for instance, that the “defendant ignored

the plaintiff’s notices[,] did not seek advice of an attorney, and passed the

matter off as a nuisance.” Lorillard, 2004 WL 2534378, at *4. The Seventh

Circuit has cautioned that “‘ostrich-like’ business practices amount to

willful blindness.” Rechanik, 249 F. App’x at 479.

        These precedents spell doom for SunFrog’s head-in-the-sand

approach to infringement. First, SunFrog actively markets products bearing

infringing designs through social media sites like Facebook, and it

encourages and trains its sellers to do so as well. Indeed, the company

makes three-quarters or more of its profits through Facebook ad referrals.


                                 Page 59 of 81
SunFrog also allows sellers to access the All Art database to retrieve

infringing designs and peddle goods bearing those designs. Arguably, then,

it actively induces infringement in the Inwood sense by encouraging users

to go to its website and create and order infringing goods (which, of course,

SunFrog itself prints). Inwood, 456 U.S. at 854.

       Second, with respect to the “reason to know” prong of Inwood,

SunFrog has turned a blind eye to the infringement plaguing its business.

At the front end, it failed to stop repeat infringers despite knowing their

identities as a result of numerous takedown notices. Harley-Davidson

submitted seventy notices in just a few months, covering over 800

infringing products. Those were removed, but identical or similar designs

popped up again just as quickly, often by the same designers or sellers.

Moreover, the removal process frequently took days, despite Harley-

Davidson providing direct links to the offending pages. And all the while,

SunFrog expanded its apparel offerings, which served to make the

infringement more pervasive.

       SunFrog counters that it had difficulty reviewing the surge of new

designs submitted each day, sometimes numbering in the hundreds of

thousands, and in responding to the numerous takedown requests it

received. While SunFrog’s conduct shows that Harley-Davidson’s notices

were not literally ignored, SunFrog failed time after time to develop reforms

to its practices that actually addressed the problem in a meaningful way.

However sunny a view it takes of its efforts to improve its anti-infringement




                                Page 60 of 81
apparatus, the apparatus simply did not work.17 This passage from SunFrog

is telling:

             SunFrog does not dispute that its anti-infringement tools have
             developed over time and that the system has not been perfect.
             SunFrog’s anti-infringement tools have, however, become
             much more powerful and SunFrog is currently focusing those
             powers on users who may infringe upon Plaintiffs’ asserted
             rights.

(Docket #51 ¶ 85). Trademark law is not concerned with attempt to avoid

infringement; it is execution that matters. Ohio State Univ. Skreened Ltd., 16

F. Supp. 3d 905, 917 (S.D. Ohio 2014) (“Selling knockoffs is selling

knockoffs, regardless of who suggested you sell them, regardless of how

many other infringing products you decide not to sell, and regardless of

how much of a hassle it is to comply with the law.”). SunFrog’s pleas for

leniency are not congruent with the Lanham Act or SunFrog’s own repeated

misconduct. Notably, this is not the first time SunFrog has been sued for

trademark infringement in the very recent past,18 and yet the

“improvement” efforts continue.


																																																								
         SunFrog reports that it has not received any letters from opposing counsel
             17

since November 2017 notifying it of further instances of infringement. (Docket #50
at 13). But even if SunFrog has been able to better forestall infringement quite
recently, it makes no difference to its liability prior to that point.
         The following lawsuits were filed against SunFrog between September
             18

2016 and April 2017, alleging various claims of trademark and copyright
infringement: (1) Methodist Le Bonheur Healthcare v. SunFrog LLC, No. 2:16-cv-02718
(W.D. Tenn. 2016); (2) Hamilton Uptown LLC v. SunFrog, LLC, No. 1:2016-cv-834
(S.D.N.Y. 2016); (3) Siemens Aktiengesellschaft v. SunFrog, LLC, No. 1:16-cv-08411
(S.D.N.Y. 2016); (4) Bravado Int’l Grp. Merchandising Servs. Inc. & Zion Rootswear,
LLC v. Sunfrog, LLC, No. 2:16-cv-08657 (C.D. Cal. 2016); (5) Merchdirect LLC v.
Sunfrog LLC, No. 1:17-cv-00488 (S.D.N.Y. 2017); (6) The Ohio State University v.
SunFrog, LLC, No. 2:17-cv-00229 (S.D. Ohio 2017); and (7) The Life is Good Company
v. SunFrog LLC, No. 1:17-cv-10602 (D. Mass. 2017).


                                                           Page 61 of 81
       Turning to the back end of the process, SunFrog allowed obviously

infringing goods to come off its own production lines, to be packed and

shipped by its employees, and then pocketed most of the profits, all without

investigating the possibility of infringement or the identities of those who

designed infringing goods. SunFrog knew it did not have a license to use

the H-D Marks, and only willful blindness could keep it from realizing that

it was nevertheless selling goods bearing those marks. In Hard Rock Café,

955 F.2d at 1148–49, the Seventh Circuit opined that a flea market owner

could potentially be contributorily liable for infringing sales made by

vendors because he failed to investigate the vendors’ suspicious goods. If

that is true, then it is hard to believe that SunFrog, whose business involves

both hosting vendors and manufacturing goods on their behalf, could avoid

contributory liability.

       And on this point, it is simply ludicrous for SunFrog to put

conceptual space between itself and its employees. SunFrog complains that

it “holds licenses for several properties, ranging from college sports to film

properties, and individual SunFrog employees who package items as they

flow out of the printers could not discern between shirt designs that are

licensed and those that are not.” (Docket #50 at 31). SunFrog is a corporate

body that has no existence outside its officers and employees. That it does

not train its workers to spot infringing designs is not a reason to protect it

from liability. See Chanel, Inc. v. Italian Activewear of Fla., Inc., 931 F.2d 1372,

1377–78 (11th Cir. 1991) (“Because of its very nature a corporation can act

only through individuals. ‘Obviously. . .if there was an infringement by the

corporation, this infringement was caused by some one or more persons

either officers or employees of the corporation who caused the acts to be

done.’”) (quoting Mead Johnson & Co. v. Baby's Formula Serv., Inc., 402 F.2d


                                  Page 62 of 81
19, 23 (5th Cir. 1968)); Meyer v. Holley, 537 U.S. 280, 285 (2003) (“It is well

established that traditional vicarious liability rules ordinarily make

principals or employers vicariously liable for acts of their agents or

employees in the scope of their authority or employment.”). Perhaps this

excuse more than any other epitomizes SunFrog’s ostrich-like conception

of its duties.

       All this dissembling begins to make sense when one appreciates that

SunFrog’s business model has been hugely successful. It has grown from

making a million dollars in its first year to making over $150 million in 2017.

It has become the largest maker of printed t-shirts in the country and one of

the most popular websites in the world. It may cut deeply into SunFrog’s

bottom line to employ comprehensive, thorough anti-infringement policies

and procedures. But what matters is that SunFrog pleads ignorance while

sitting atop a mountain of resources that could be deployed to develop

effective technology, review procedures, or training that would help

combat infringement. Instead, it chooses to rest upon incongruous legal

defenses.

       In short, SunFrog cannot build a business around promoting and

manufacturing infringing designs and then be freed from liability merely

because it offers a notice-and-takedown procedure. At best, that theory only

works when one has no hand in the infringing conduct. Summary judgment

as to liability is, therefore, appropriate in Harley-Davidson’s favor on its

claims of federal and state trademark infringement, counterfeiting, and

false designation of origin—Counts One, Two, Three, Six, and Seven of the

complaint. See (Docket #1); (Docket #44 at 4 n.1).




                                Page 63 of 81
                3.2.2   Dilution

          Harley-Davidson’s remaining trademark claim, Count Four of the

complaint, is for dilution, which is similar to the other claims but rests upon

the additional finding that the marks in question are famous. Of the H-D

Marks, the marks claimed to be famous are HARLEYDAVIDSON,

HARLEY, H-D, HD, and the Bar & Shield logo (referred to collectively as

the “Famous Marks”). To succeed on its dilution claim, Harley-Davidson

must show that: (1) these marks are distinctive and famous; (2) SunFrog’s

promotion and sale of infringing products began after the Famous Marks

became famous; and (3) the infringing products are likely to dilute the

distinctiveness of the Famous Marks and their ability to identify and

distinguish Harley-Davidson’s goods and services. 15 U.S.C. § 1125(c)(1);

H-D USA LLC v. Mayo, No. 14-CV-654-JPS, 2016 WL 7839144, at *2 (E.D.

Wis. June 10, 2016). The purpose of a dilution claim, in contrast to a

standard infringement claim, is to protect owners of famous marks from the

erosion of the prestige and distinctiveness of their brand. Eli Lilly, 233 F.3d

at 466.

                        3.2.2.1 The Marks Are Distinctive and Famous

          To be famous, a mark must be “widely recognized by the general

consuming public of the United States as a designation of source of the

goods or services of the mark’s owner.” 15 U.S.C. § 1125(c)(2)(A). Courts

may consider all relevant factors in determining fame, including: (1) the

duration, extent, and geographic reach of advertising and publicity of the

mark; (2) the amount, volume, and geographic extent of sales of goods and

services offered under the mark; (3) the extent of actual recognition of the

mark; and (4) whether the mark is registered. Id. Importantly, fame for

purposes of dilution is considered in relation to the American general


                                   Page 64 of 81
public, not a potential niche market for a product. Top Tobacco, L.P. v. N. Atl.

Operating Co., Ltd., 509 F.3d 380, 384 (7th Cir. 2007). The mark must be so

well-known as to be a “household name” which is “immediately familiar

to very nearly everyone, everywhere in the nation.” 4 McCarthy § 24:104.

       Applying these principles to the Famous Marks, it is beyond

question that they are famous. First, they have been continuously and

widely used throughout the United States for decades, and some for over

100 years. Second, Harley-Davidson and its licensees have sold many

billions of dollars of products and services under these marks, and spent

many millions of dollars extensively promoting them. Third, the Famous

Marks have attracted wide and unsolicited media attention. Fourth, Harley-

Davidson owns numerous federal registrations for the Famous Marks

covering a variety of products and services. Most of these registrations,

including those covering apparel, are incontestable, and thus constitute

conclusive evidence of their validity and Harley-Davidson’s ownership of

those marks. 15 U.S.C. § 1115(b). In fact, several courts and the Trademark

Trial and Appeal Board have previously observed that two of the marks at

issue, HARLEY-DAVIDSON and the Bar & Shield logo, are famous, though

not in the strict sense contemplated in Section 1125(c)(2)(A). See, e.g.,

Packaging Supplies, Inc. v. Harley-Davidson, Inc., No. 08–cv–400, 2011 WL

1811446, at *7 (N.D. Ill. May 12, 2011); H-D Mich. LLC v. Bryan C. Broehm,

Application No. 78896325, 2009 WL 1227921, at *5 (T.T.A.B. Apr. 28, 2009).

Accordingly, the Famous Marks are distinctive and famous such that they

can form a basis for a dilution claim.

       SunFrog contests this conclusion, arguing that material questions of

fact exist as to the fame of the Famous Marks, particularly as to HD and H-

D. The Court is not persuaded, however, as much of the argument rests on


                                 Page 65 of 81
SunFrog’s speculation about potential holes in the evidence, born of its

failure to take discovery in order to mount an evidence-based challenge.

SunFrog claims that

       [i]t is doubtful. . .that two-letter marks such as H-D and HD
       could obtain the household recognition needed to be
       considered famous for the purposes of a dilution analysis.
       Plaintiffs must provide more than their affidavits to support
       a finding that H-D’s Famous Marks, as defined in Plaintiffs’
       brief, are famous in the dilution context. And SunFrog should
       be able to test that evidence through discovery and the
       adverse [sic] process of the American judicial system.

(Docket #50 at 35). SunFrog cites no evidence casting the doubt on which it

relies, and so it is SunFrog’s opposition, and not Harley-Davidson’s

evidence, which is impermissibly conclusory. Amadio, 238 F.3d at 927.

       Moreover, SunFrog’s reliance on Miramar Brands Group, Inc. v.

Fonoimoana, Case No. CV 16-4224 PSG (RAOx), 2017 WL 2903256 (C.D. Cal.

June 13, 2017), is misplaced. There, the district court stressed that “fame” is

a demanding standard. Id. at *10; 4 McCarthy § 24:104 (“All ‘trademarks'

are ‘distinctive’—very few are ‘famous’.”). In the case before it, the court

concluded that the plaintiff had not come forward with sufficient evidence

to prove that its marks, which related to volleyball products and apparel,

were famous. Miramar, 2017 WL 2903256, at *10.

       To meet its burden, the plaintiff relied upon the fact that its marks

had been registered for more than thirty years and that its brands had

earned millions of dollars in licensing revenues and royalties. Id. The court

reasoned that the mere existence of a registration is not strong evidence of

fame. Id. Moreover, evidence of large sales revenues is not enough to prove

that the marks are indeed household names. Id. In other words, bandying

around high dollar amounts cannot equate to a showing that the marks are


                                Page 66 of 81
well-recognized among the general public. Id.; Nissan Motor Co. v. Nissan

Computer Corp., 378 F.3d 1002, 1012 (9th Cir. 2004).

       SunFrog is correct that, like the plaintiff in Miramar, Harley-

Davidson has no consumer surveys demonstrating its recognition among

the purchasing public. But the evidence Harley-Davidson has marshalled

is overwhelming in comparison to the generalizations offered in that case.

If the relevant inquiry is ultimately whether the marks in question are

household names, there can be no comparison between the Miramar

marks—“King of the Beach” and “Queen of the Beach” for volleyball-

related goods—and Harley-Davidson’s world-renowned marks. Although

the plaintiff in Miramar could only show that it was famous among the

volleyball-enthusiast set, no member of the American public could

encounter HARLEYDAVIDSON, HARLEY, H-D, HD, and the Bar & Shield

logo without first thinking of the iconic motorcycle company. Coach Servs.,

Inc. v. Triumph Learning LLC, 668 F.3d 1356, 1373 (Fed. Cir. 2012). And even

if this conclusion might be less sure with respect to H-D and HD, SunFrog

has offered nothing more than supposition to contest it.

       Moreover, where the Miramar plaintiff owned its marks for decades

and spent several million dollars in promoting them, Harley-Davidson has

owned some of the Famous Marks for over 100 years and has earned billions

in sales after spending millions in promotional efforts. In short, the two

cases are not in the same league. Instead, this case is far closer to Visa Int’l

Serv. Ass’n v. JSL Corp., 590 F. Supp. 2d 1306, 1315 (D. Nev. 2008), where the

court found that decades of worldwide promotion and over a trillion

dollars in sales volume rendered the VISA mark famous. Thus, the Court

finds that the Famous Marks are famous as a matter of law.




                                 Page 67 of 81
                      3.2.2.2 Remaining Elements of Dilution Claim

       SunFrog does not contest any element of Harley-Davidson’s dilution

claim except the fame of the marks. (Docket #50 at 34–35). The Court will

recount the evidence on the remaining elements for the sake of

completeness, but because SunFrog has conceded them, it does so only

briefly. See Wojtas v. Capital Guardian Trust Co., 477 F.3d 924, 926 (7th Cir.

2007) (plaintiff waived right to challenge statute of limitations defense by

failing to oppose that argument in response to motion to dismiss);

Cincinnati Ins. Co. v. E. Atl. Ins. Co., 260 F.3d 742, 747 (7th Cir. 2001)

(plaintiff’s failure to mention defendant’s argument regarding scope of

insurance policy exclusion treated as “acquiescence” to defendant’s

interpretation, rendering unnecessary any substantive determination by

the court). First, it is undisputed that SunFrog began promoting,

advertising, offering for sale, and selling its infringing products in October

2016, long after the Famous Marks became famous. 15 U.S.C. § 1125(c)(1).

       Second, Harley-Davidson has established both recognized types of

dilution—“dilution by blurring” and “dilution by tarnishment.” Mayo, 2016

WL 7839144, at *2. “Dilution by blurring” is the “association arising from

the similarity between a mark or trade name and a famous mark that

impairs the distinctiveness of the famous mark.” 15 U.S.C. § 1125(c)(2)(B).

It occurs when consumers “see the plaintiff’s mark used on a plethora of

different goods and services, raising the possibility that the mark will lose

its ability to serve as a unique identifier of the plaintiff’s product.” Eli Lilly,

233 F.3d at 466. The Lanham Act sets out a non-exclusive list of factors for

courts to consider to determine whether dilution by blurring is likely to

occur: (1) the similarities between the marks; (2) the degree of inherent or

acquired distinctiveness of the famous mark; (3) the extent to which the


                                  Page 68 of 81
plaintiff is engaging in substantially exclusive use of the famous mark; (4)

the degree of recognition of the famous mark; (5) the defendant’s intent to

create association with the famous mark; and (6) any actual association

between the marks. 15 U.S.C. § 1125(c)(2)(B). Here, SunFrog used identical

or materially indistinguishable variations of the Famous Marks, those

marks are distinctiveness and famous, and SunFrog intended to create an

association with the Famous Marks to trade on Harley-Davidson’s fame

and goodwill. See Mayo, 2016 WL 7839144, at *2 (noting that “[defendant’s]

sale of counterfeit products bearing HD’s marks clearly intends to use that

long-developed goodwill for its own profit” and constituted dilution by

blurring).

       The other type of dilution, dilution by tarnishment, “is association

arising from the similarity between a mark or trade name and a famous

mark that harms the reputation of the famous mark.” 15 U.S.C.

§ 1125(c)(2)(C). Here, tarnishment has occurred in several ways. First,

SunFrog’s cheaply made, knockoff products fall well below the quality

standards that Harley-Davidson has long set for its licensees, harming its

reputation with the purchasing public. See Rolex Watch U.S.A., 645 F. Supp.

at 494–95. As the Seventh Circuit has explained, “[i]f [a] seller provides an

inconsistent level of quality, or reduces quality below what consumers

expect from earlier experience, that reduces the value of the trademark.”

Scandia Down Corp. v. Euroquilt, Inc., 772 F.2d 1423, 1430 (7th Cir. 1985).

       Second, even if SunFrog’s products met Harley-Davidson’s quality

control standards, many of them would not meet its content criteria. Many

of the offending products include vulgar, political, or religious content that

Harley-Davidson would not have approved to appear on licensed

products. Others modify or mutilate the H-D Marks, or display marks that


                                Page 69 of 81
Harley-Davidson does not license, which again Harley-Davidson would

not have approved of. There is perhaps no greater tarnishment of a famous

brand than using it in an unauthorized way that likely will offend potential

purchasers of genuine goods. Deere & Co. v. MTD Prods., Inc., 41 F.3d 39, 43

(2d Cir. 1994) (tarnishment occurs “when the plaintiff’s trademark is linked

to products of shoddy quality, or is portrayed in an unwholesome or

unsavory context likely to evoke unflattering thoughts about the owner’s

product”). Thus, the Court finds that summary judgment is appropriate on

Harley-Davidson’s dilution claim.

       3.3    Remedy

              3.3.1   Statutory Damages on the Counterfeiting Claim

       When a plaintiff succeeds in proving counterfeiting, as opposed to

mere infringement, of his trademarks, he may elect to receive an award of

statutory damages in lieu of actual damages. 15 U.S.C. § 1117(c). The

Lanham Act provides the following outer boundaries for statutory

damages awards:

       (1)	not less than $1,000 or more than $200,000 per counterfeit
       mark per type of goods or services sold, offered for sale, or
       distributed, as the court considers just; or
       (2) if the court finds that the use of the counterfeit mark was
       willful, not more than $2,000,000 per counterfeit mark per
       type of goods or services sold, offered for sale, or distributed,
       as the court considers just.

Id. The statute’s reference to “type of goods” means just that—the statutory

damages award must be made per type of infringing good,	 “not per

individual item bearing the counterfeit mark.” Gabbanelli Accordions &

Imports, L.L.C. v. Gabbanelli, 575 F.3d 693, 698 (7th Cir. 2009).




                                 Page 70 of 81
       To receive statutory damages, the plaintiff must establish not only

counterfeiting but also that the marks in question are registered for use on

the same goods or services for which the defendant used the marks. 15

U.S.C. § 1116(d)(1)(B); Coach, 2013 WL 2402922, at *9. Harley-Davidson

acknowledges that a few of its federal registrations do not cover all of the

types of counterfeit goods sold by SunFrog. (Docket #44 at 23). Thus, the

Court will not consider those goods in reaching a statutory damages award.

As to those for which there is a registration, the counterfeiting liability

established above paves the way for a statutory damages award. But before

determining the appropriate quantum of damages, the Court must decide

the permissible range for the award—i.e., whether the infringement here is

willful.

                     3.3.1.1 Willfulness

       The Court earlier explained that infringement is willful when the

infringer knows that it is infringing or acts “in reckless disregard” of that

possibility. Wildlife Exp. Corp., 18 F.3d at 511. To find knowing infringement,

“willful blindness is knowledge enough.” Lee, 875 F.2d at 590; Hard Rock

Cafe, 955 F.2d at 1149. A defendant’s conduct can support an inference of

knowledge, including when the “defendant ignored the plaintiff’s notices[,]

did not seek advice of an attorney, and passed the matter off as a nuisance.”

Lorillard, 2004 WL 2534378, at *4.

       In rejecting the Tiffany defense, the Court discussed at length why

SunFrog’s pre-suit conduct epitomized a head-in-the-sand approach to

infringement. See supra Part 3.2.1.4; Rechanik, 249 F. App’x at 479. The Court

will not retread that ground. However, a few observations about SunFrog’s

post-suit conduct are in order, as they bolster the contention that “willful”

is the only appropriate way to describe SunFrog’s conduct.


                                Page 71 of 81
        First, SunFrog lied in opposition to Harley-Davidson’s motion for

preliminary injunction. It said it had implemented procedures to stop

infringement from occurring, but Harley-Davidson showed that this was

untrue. Second, SunFrog violated the Court’s preliminary injunction

several times, despite numerous letters from counsel for Harley-Davidson

regarding continued offerings of infringing goods. SunFrog makes much of

Harley-Davidson’s failure to send a pre-suit demand letter, claiming this

could all have been worked out amicably. But if SunFrog will not comply

with this Court’s injunction, what good would a letter have done? See Sara

Lee Corp. v. Bags of N.Y., Inc., 36 F. Supp. 2d 161, 169 (S.D.N.Y. 1999) (finding

that the defendants’ persistence in infringing despite court orders meant

they were “difficult to deter”).

        As it tacitly concedes that infringement has continued even after a

lawsuit and an injunction, SunFrog claims it is trying its best to develop a

more robust anti-infringement protocols. But SunFrog did not come to

court on bended knee, like eBay did in Tiffany, hoping to join in the effort

to curb trademark infringement. See Tiffany, 600 F.3d at 98. SunFrog came

in fighting, apparently hoping to defend its business model on legal

theories of dubious value. In other words, although eBay sought to defend

its reputation as a safe place to do business, id., SunFrog battled for its right

to exploit infringement for profit. Moreover, even when it does try to show

off its burgeoning capability to detect and deter infringement, SunFrog

maintains that the process has been more expensive and cumbersome than

it likes.

        One need only consider SunFrog’s lackluster defense at summary

judgment to know that it had little chance of succeeding in this lawsuit. The

Court cataloged SunFrog’s failure to raise more than a handful of factual


                                   Page 72 of 81
disputes, and none concerning material facts. It also thoroughly explained

why SunFrog’s legal theories do not hold water. Rather than roll up its

sleeves from the start to develop and implement anti-infringement

practices that actually worked, SunFrog tried to avoid liability entirely by

pointing the finger at everyone else involved. But trademark law is

practical, and its doctrines fit the realities of the marketplace. In law, as in

business, cleverness and technicality are poor substitutes for hard work and

honesty. SunFrog willfully counterfeited Harley-Davidson’s marks.

                     3.3.1.2 The Appropriate Damages Award

       The Court next considers what amount of statutory damages is

appropriate. There is no rigid formula for calculating statutory damages;

instead, courts enjoy broad discretion in selecting an appropriate figure. See

Chi-Boy Music v. Charlie Club, Inc., 930 F.2d 1224, 1229 (7th Cir. 1991);

Lorillard, 2004 WL 2534378, at *4. Courts consult various factors in this

endeavor, such as “the difficulty or impossibility of proving actual

damages, the circumstances of the infringement, and the efficacy of the

damages as a deterrent.” Chi-Boy, 930 F.2d at 1229. Statutory damages can

fill an important role when compensatory damages would be “too slight to

warrant the expense of determining but deterrence would be served by a

money judgment.” Gabbanelli, 575 F.3d at 698. Thus, “an award of statutory

damages serves dual interests in that it is remedial in nature but also

intended to protect an important public interest” in deterring

counterfeiting. Deckers Outdoor Corp. v. Does 1–55, No. 11 C 10, 2011 WL

4929036, at *5 (N.D. Ill. Oct. 14, 2011) (citing Sands, Taylor & Wood, 34 F.3d

at 1348); Rolls Royce PLC v. Rolls-Royce USA, Inc., 688 F. Supp. 2d 150, 157

(E.D.N.Y. 2010); Coach, Inc. v. Zhen Zhen Weng, No. 13 CIV 445, 2014 WL

2604032, at *18 (S.D.N.Y. June 9, 2014). Courts calculating statutory


                                 Page 73 of 81
damages also consider the value of the plaintiff’s brand and its efforts to

protect the brand. Lorillard, 2004 WL 2534378, at *6.

             To reach the appropriate quantum of damages in this case, the Court

must first address SunFrog’s threshold suggestion that statutory damages

are entirely unwarranted. SunFrog complains that Harley-Davidson failed

to tailor its request for statutory damages to its actual loss or SunFrog’s

actual profits, based on sales data and financial information SunFrog has

produced in discovery. (Docket #50 at 10, 14).

             This argument goes too far. Actual profits or losses can be relevant

in the wide-ranging search for a just damages award, but it must be

remembered that the Lanham Act gives plaintiffs in counterfeiting cases the

option to seek statutory damages instead of actual damages. Rolls-Royce,

688 F. Supp. 2d at 158; Versace v. Awada, No. CV033254, 2010 WL 11515467,

at *4 (C.D. Cal. Aug. 2, 2010). Many courts have rejected the plea that the

infringer’s actual profits were fairly low. See, e.g., Diane Von Furstenberg

Studio v. Snyder, No. 1:06CV1356, 2007 WL 3143690, at *5 (E.D. Va. Oct. 23,

2007), aff’d, 294 F. App’x 10 (4th Cir. 2008). This is particularly true for cases

like this one, where rampant infringement with low-quality counterfeits

did not simply deprive Harley-Davidson of profit but also damaged its

brand and reputation. See id.; H-D U.S.A., LLC v. Guangzhou Tomas Crafts

Co., Ltd., Case No. 16-cv-10096, 2017 WL 6733685, at *5 (N.D. Ill. Dec. 18,

2017). SunFrog’s argument is unavailing.19



																																																								
         For these reasons, the Court finds less persuasive the suggestion filtering
             19

through some district court opinions that “[s]tatutory damages should represent
some approximation of actual damages and are not to represent a windfall to a
prevailing plaintiff.” Coach, Inc. v. Treasure Box, Inc., No. 3:11CV468–PPS, 2014 WL
888902, at *4 (N.D. Ind. Mar. 6, 2014). No court seeks to give a party a windfall, but


                                                           Page 74 of 81
             The Court can now turn to the factors that inform its damages

determination. Notably, while SunFrog argues that statutory damages are

not appropriate, and that the damages requested are too high, it has not

challenged in any way Harley-Davidson’s demonstration that there are

sixty-four different types of goods bearing different H-D Marks. See (Docket

#44 at 22–26). Thus, the Court accepts Harley-Davidson’s accounting on

that score as unopposed, noting parenthetically that it is also consistent

with the decisions of numerous district courts in similar cases. See, e.g., Rolls

Royce, 688 F. Supp. 21 at 159.

             Statutory damages awards in district courts across the country vary

widely. For instance, the court in Nike, Inc. v. Top Brand Co., No. 00 Civ.

8179(KMW)(RLE), 2006 WL 2946472, at *3 (S.D.N.Y. Feb. 27, 2006), awarded

the then-maximum of $1 million per mark, per type of infringing good, for

a total award of $17 million, in a case against a large-scale infringer that

produced millions of infringing goods and committed numerous abuses of

the litigation process. In Sara Lee, the award was $750,000 per mark per type

of good where the infringing operation was a sizable handbag shop and

showroom in New York City and the defendant-owner continued

counterfeiting even after litigation began. Sara Lee, 36 F. Supp. 2d at 169. In

Coach, the total award for twenty-four types of goods sold by a small New

York gift shop was $500,000, in view of the small size of the operation as

against the fact that the defendants continued to sell counterfeits despite

numerous arrests for the same and attempted to conceal their operations.

Coach, 2014 WL 2604032, at *19. As one can see, the awards are all over the


																																																								
statutory damages simply do not serve the same functions as compensatory
damages.


                                                           Page 75 of 81
map, and perhaps rightly so, since the award is meant to be tailored to the

facts of the case at hand.20

             Without much consistency in the decisions of sister courts, this Court

rests primarily on its own exercise of discretion in light of the relevant

analytical factors. First, actual damages are likely hard to prove in this case.

Chi-Boy, 930 F.2d at 1229. SunFrog suggests—without citation to evidence—

that the total sales for infringing goods is less than $250,000, (Docket #50 at

14), but this does not account for the significant potential for damage to

Harley-Davidson’s goodwill and reputation through the dissemination of

cheaply made, knockoff goods bearing offensive or mutilated settings of its

trademarks—marks that it has developed and strengthened over decades

of exposure and expenditure. Lorillard, 2004 WL 2534378, at *6. Moreover,

the Lanham Act allows statutory damages to be large even when actual

damages are small, for the very reason that deterring counterfeiting is

important. Gabbanelli, 575 F.3d at 698. This is especially critical when the

infringer utilizes the capacity of the internet to effect enormous, rapid

distribution of counterfeit goods. See Burberry LTD. & Burberry USA v.

Designers Imports, Inc., No. 07 Civ. 3997(PAC), 2010 WL 199906, at *10–11

(S.D.N.Y. Jan. 19, 2010). That said, though SunFrog has become a massive

company, drawing revenues in the hundreds of millions of dollars, the

actual profit from these specific goods appears to be low. Nike, 2006 WL

2946472, at *2 (noting that maximum statutory damages award was

appropriate where infringer had a large operation and millions of

infringing goods were produced).

																																																								
         This Court entered an award of $2 million per mark per type of goods in
             20

Mayo, 2016 WL 7839144, at *2, but the Court does not find that decision persuasive
in the present context because the request for that award was unopposed.


                                                           Page 76 of 81
       Second, as examined in detail throughout this opinion, the

circumstances of SunFrog’s infringement are deeply troubling. Chi-Boy, 930

F.2d at 1229. SunFrog seems to have developed a business that facilitated

blatant infringement of others’ intellectual property rights on the

misguided notion that it was immune to liability as a “service provider”

that offered a notice-and-takedown procedure. See (Docket #50 at 12)

(contending that damages are unwarranted because SunFrog is “utiliz[ing]

cutting edge technology to provide consumers with opportunities that

could not have existed even a few years ago”).

       This is incorrect. Instead, the law as applied to SunFrog

demonstrates that it endeavored to trade on Harley-Davidson’s goodwill

by selling knockoffs of its licensed apparel and other items. See Coach, 2014

WL 2604032, at *18; Microsoft Corp. v. CMOS Tech., Inc., 872 F. Supp. 1329,

1335 (D.N.J. 1994) (“It would be difficult to imagine a clearer case of

consumer confusion than the instant case in which the defendants, acting

in direct competition with the plaintiff, sold counterfeit products on which

plaintiff’s registered marks appear in their entirety.”). As the Court earlier

explained, simply applying SunFrog’s own mark to the goods did not

dispel that confusion but more likely only increased it.

       Further, SunFrog repeatedly violated Harley-Davidson’s rights and

orders of the Court. See Sara Lee, 36 F. Supp. 2d at 168–69 (finding that

infringer’s repeated efforts to mislead the court about ceasing infringement

supported a high damages award); Coach, 2014 WL 2604032, at *3. It has not

been sanctioned for its litigation conduct, as in Sara Lee, nor is there

evidence that it has tried to cover up its operations, as in Coach, but the fact

remains that SunFrog only begrudgingly dragged its feet down the path to

compliance. It is therefore deserving of a sanction to deter it from


                                 Page 77 of 81
continuing its business model and to discourage others from making

similarly underprepared ventures. See Rolls Royce, 688 F. Supp. 2d at 157.

The public, too, would be served by a weighty damages award, to serve as

a warning to those who operate businesses over the internet that with the

hope of skyrocketing success should come the awareness that rights holders

need not await the end of corporate growing pains. Deckers, 2011 WL

4929036, at *5.

       All that said, the Court finds that this is not a case for an award

anywhere near the statutory maximum. By volume, this case implicates

more types of infringing goods than nearly any other case the Court could

locate. Given the need to multiply any damages figure by sixty-four in order

to arrive at a final award, the Court is mindful that deterrence,

compensation, and the public interest do not require an award that would

instantaneously shutter SunFrog’s operations, as an award of $128 million

likely would.

       Additionally, though SunFrog is undoubtedly a counterfeiter, it did

not try to pass off its entire business as a fraud, such as occurred in Rolls-

Royce, 688 F. Supp. 2d at 157. The Court agrees with SunFrog that most cases

involving a maximum award of statutory damages involve “actual

counterfeiters who manufactured expensive counterfeit luxury goods and

then sold through illicit channels.” Coach, 2014 WL 2604032, at *18–19.

SunFrog certainly is not a company comprised of career criminals.

       Finally, while the evolution of SunFrog’s anti-infringement

procedures and technology is not relevant to the underlying question of

infringement, it does persuade the Court that SunFrog has made slow but

significant progress in conforming its conduct to the requirements of the

law. This removes it still further from the rampant, continuing infringement


                                Page 78 of 81
at issue in many of the cases Harley-Davidson cites. Indeed, the

infringement at issue in this case appears to have lasted only a few years or

less. And the task before SunFrog has not been easy, as the explosive

growth of its business has meant a daily downpour of design submissions

and infringement perpetrated by computer programs rather than

individuals. (Docket #50 at 12–13).

       For these reasons, the Court, having considered the entire factual

record in this case, along with the pertinent legal authorities, finds that a

just award of statutory damages in this case is $300,000 per mark per type

of counterfeit good, for a total statutory damages award of $19,200,000.

              3.3.2   Permanent Injunction

       In addition to statutory damages, Harley-Davidson requests that the

Court convert its preliminary injunction into a permanent one. (Docket #44

at 28). To obtain a permanent injunction, the plaintiff must demonstrate

that: (1) it has suffered an irreparable injury; (2) remedies available at law,

such as monetary damages, are inadequate to compensate for that injury;

(3) considering the balance of hardships between the plaintiff and

defendant, an injunctive remedy is warranted; and (4) the public interest

would not be disserved by a permanent injunction. eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006); Mayo, 2016 WL 7839144 at *2.

       Harley-Davidson has made a prima facie showing as to each of these

elements. (Docket #44 at 28–30). As the Court has previously noted, because

of the difficulty in quantifying damage to the reputation or goodwill of a

mark holder, courts presume irreparable harm and the inadequacy of legal

remedies in Lanham Act cases. (Docket #33 at 3); Promatek Indus., Ltd. v.

Equitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002); Meridian Mut. Ins. Co., 128

F.3d at 1120. Further, Harley-Davidson contends that because of the


                                Page 79 of 81
obviousness of SunFrog’s counterfeiting operation, the ongoing harm to

Harley-Davidson’s brand, and SunFrog’s ability to continue its business

selling non-infringing goods, the balance of harms favors it here. (Docket

#44 at 29–30). Finally, Harley-Davidson points out that injunctions in

trademark cases are generally found to serve the public interest because

they protect the public from confusion about the products they purchase.

Int’l Kennel Club, 846 F.2d at 1092 n.8; Promatek Indus., 300 F.3d at 813–14.

       SunFrog did not respond to any of these arguments. Indeed, it

mentions the word “injunction” nowhere in its brief. Consequently, even if

SunFrog could mount an effective defense to the need for an injunction—

which is quite unlikely—it has conceded the issue. Wojtas, 477 F.3d at 926;

Cincinnati Ins. Co., 260 F.3d at 747. The Court will grant a permanent

injunction along with its damages award. That permanent injunction will

be issued as a separate order entered contemporaneously with this Order.

4.     CONCLUSION

       For the reasons stated above, the Court finds that it must largely

grant Harley-Davidson’s motion for partial summary judgment. It finds in

Harley-Davidson’s favor as to SunFrog’s liability on Counts One, Two,

Three, Four, Six, and Seven of the complaint. As to Count One, the

counterfeiting claim, the Court further awards statutory damages in the

amount of $19,200,000. Finally, as to all of the trademark and unfair

competition claims, including the counterfeiting claim, the Court further

finds it appropriate to enter a permanent injunction against SunFrog’s

continued infringement.

       The Court’s disposition of the issues leaves only two matters for trial:

(1) the amount of compensatory damages, if any, to award for any non-

counterfeiting acts of infringement covered by Counts Two, Three, Four,


                                Page 80 of 81
Six, and Seven; and (2) liability and damages on Harley-Davidson’s claim

of copyright infringement, which is Count Five of the complaint.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion for summary judgment

(Docket #43) be and the same is hereby GRANTED in part as stated herein;

       IT IS FURTHER ORDERED that Plaintiffs’ motion to file under seal

certain exhibits submitted in connection with their motion (Docket #42) be

and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiffs be and the same are

hereby AWARDED statutory damages in the amount of $19,200,000 as to

Count One of their Complaint, counterfeiting under the Lanham Act. Entry

of judgment on that count will await complete disposition of all of the

claims in this action.

       Dated at Milwaukee, Wisconsin, this 12th day of April, 2018.

                                        BY THE COURT:



                                        __________________
                                        J. P. Stadtmueller
                                        U.S. District Judge




                              Page 81 of 81
